Exhibit 10.27

CLUBCORP EMPLOYEE STOCK OWNERSHIP PLAN

(“ESOP”)

(As Amended and Restated, Effective July 1, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1. - PURPOSE AND AMENDMENT OF THE PLAN    1
                        1.01    Amendment of the Plan    1
                        1.02    Purpose    1                         1.03   
Trust Agreement    1 ARTICLE 2. - DEFINITIONS    2 ARTICLE 3. - REQUIREMENTS FOR
ELIGIBILITY AND PARTICIPATION    15                         3.01    Eligibility
   15                         3.02    Employment with a Predecessor Employer   
15                         3.03    Change in Status of Eligible Employee.    15
                        3.04    Participation in the Plan    16
                        3.05    Military Service    16 ARTICLE 4. -
CONTRIBUTIONS    17                         4.01    Employer Contributions    17
                        4.02    Matching Contributions    17
                        4.03    Date of Payment of Matching Contributions,
Discretionary Contributions and Pre-Tax Contributions    17
                        4.04    Pre-Tax Contributions; Change of Election.    17
                        4.05    Limitation on Pre-Tax Contributions for Highly
Compensated Employees    18                         4.06    Distribution of
Excess Deferrals    23                         4.07    Limitation on Matching
Contributions    24                         4.08    General Withdrawal from
After-Tax Contribution Account    27                         4.09    General
Withdrawal of Pre-Tax Contributions and Distribution Restrictions.    27
                        4.10    Hardship Withdrawals from After-Tax Contribution
Account and Pre-Tax Contribution Account.    28                         4.11   
Procedure for Withdrawal.    29                         4.12    Discretionary
Contributions    30                         4.13    Securities Law Limitations
on Contributions    30 ARTICLE 5. - ALLOCATION TO PARTICIPANTS’ ACCOUNTS    31
                        5.01    Trust Accounts    31
                        5.02    Contribution Allocations to Accounts.    31
                        5.03    Time of Allocating Contributions    34
                        5.04    Accounts of Participants Transferred to an
Affiliated Company Which Has Not Adopted the Plan    34
                        5.05    Treatment of Company Stock Purchased under an
Exempt Loan.    34                         5.06    Limitation on Annual
Additions Under Code section 415    36                         5.07   
Limitations on Annual Additions for Employers or Affiliated Companies
Maintaining other Defined Contribution Plans    37                         5.08
   Definitions for Purposes of Determining the Annual Addition Limitations    37
                        5.09    Cessation of Eligible Employee Status    39
                        5.10    Inclusion of Ineligible Employee and Erroneous
Allocations    39

 

i



--------------------------------------------------------------------------------

ARTICLE 6. - VALUATION OF TRUST FUND    40                         6.01   
Valuation of the Trust Fund and Account Statements.    40
                        6.02    Forfeitures.    40                         6.03
   Trust Fund    40                         6.04    Voting of Shares; Exercise
of Other Rights    40                         6.05    Put Option with Respect to
Company Stock    41                         6.06    Exempt Loan to Purchase
Company Stock; Certain Conditions Applicable to Such Company Stock    41
                        6.07    Diversification of Participant’s Account    44
                        6.08    Emergency Valuation    44 ARTICLE 7. -
RETIREMENT BENEFITS    45 ARTICLE 8. - DISABILITY BENEFITS    46
                        8.01    Disability Retirement    46
                        8.02    Determination of Disability    46 ARTICLE 9. -
DEATH BENEFITS    47                         9.01    Death Benefits    47
                        9.02    Designation of Beneficiaries.    47 ARTICLE 10.
- EMPLOYMENT TERMINATION BENEFITS    49                         10.01    Vesting
upon Termination of Employment    49                         10.02   
Determination of Vesting Years of Service    50                         10.03   
Vesting on Divestiture of an Employer    50                         10.04   
Forfeiture of Employer Contribution Account.    50                         10.05
   Restoration of Forfeited Accounts.    51 ARTICLE 11. - PAYMENT OF BENEFITS   
52                         11.01    Method of Payment.    52
                        11.02    Time for Distribution of Benefits    52
                        11.03    Limitations on Timing    53
                        11.04    Restrictions on Distribution    53
                        11.05    Payments on Personal Receipt Except in Case of
Legal Disability    54                         11.06    Benefits Payable
Pursuant to a Qualified Domestic Relations Order    54
                        11.07    Direct Rollovers.    54 ARTICLE 12. -
MISCELLANEOUS PROVISIONS RESPECTING PARTICIPANTS    57
                        12.01    Participants to Furnish Required Information.
   57                         12.02    Participants’ Rights in Trust Fund    57
                        12.03    Inalienability of Benefits.    57
                        12.04    Conditions of Employment Not Affected by Plan
   59                         12.05    Address for Mailing of Benefits.    59
                        12.06    Unclaimed Account Procedure.    59
                        12.07    No Rollovers    60

 

ii



--------------------------------------------------------------------------------

ARTICLE 13. - ADMINISTRATION OF THE PLAN    61                         13.01   
Plan Administrator    61                         13.02    Compensated Expenses
of the Plan Administrator    61                         13.03    Agents of the
Plan Administrator    61                         13.04    Reliance on Directions
of Plan Administrator    61                         13.05    Authority of Plan
Administrator    61                         13.06    Authorization of Loan
Transactions    62                         13.07    General Administrative
Powers    62                         13.08    Additional Powers    62
                        13.09    Duties of Administrative Personnel    62
                        13.10    Designation of Named Fiduciaries and Allocation
of Responsibility    63                         13.11    Action by Fiduciaries.
   63                         13.12    Appointment of Professional Assistants
and the Investment Manager    63                         13.13    Bond    64
                        13.14    Indemnification    64
                        13.15    Payment of Expenses    64 ARTICLE 14. -
PARTICIPATION BY EMPLOYERS    65                         14.01    Adoption of
Plan by Affiliated Company    65                         14.02    Rights and
Obligations of the Company and the Employers    65                         14.03
   Withdrawal from Plan    65 ARTICLE 15. - AMENDMENT OF THE PLAN    66 ARTICLE
16. - PERMANENCY OF THE PLAN    67                         16.01    Right to
Terminate Plan    67                         16.02    Merger or Consolidation of
Plan and Trust    67                         16.03    Continuance by Successor
Company    67 ARTICLE 17. - DISCONTINUANCE OF CONTRIBUTIONS AND TERMINATION   
68                         17.01    Suspension of Contributions    68
                        17.02    Discontinuance of Contributions    68
                        17.03    Termination of Plan and Trust    68
                        17.04    Participant’s Rights to Benefits upon
Termination or Partial Termination of Plan or Complete Discontinuance of
Contributions    68 ARTICLE 18. - EXCLUSIVE BENEFIT OF THE PLAN    68
                        18.01    Limitation on Reversions    68
                        18.02    Unallocated Amounts upon Termination of Plan
and Trust    69                         18.03    Mistake of Fact or Disallowance
of Deduction    69 ARTICLE 19. - TOP HEAVY PLAN RULES    70
                        19.01    Definitions.:    70
                        19.02    Determination of Top Heaviness.    71
                        19.03    Minimum Requirements    72 ARTICLE 20. -
MISCELLANEOUS    75                         20.01    Effect of Bankruptcy and
Other Contingencies Affecting an Employer    75                         20.02   
Benefits Payable by Trust    75                         20.03    Withholding   
75                         20.04    Provisions Hereof for Sole Benefit of
Parties Hereto and Participants    75                         20.05    Article
and Section Headings    75                         20.06    Formal Action by
Employer    75                         20.07    APPLICABLE LAW.    76

 

iii



--------------------------------------------------------------------------------

CLUBCORP EMPLOYEE STOCK OWNERSHIP PLAN

ARTICLE 1. - PURPOSE AND AMENDMENT OF THE PLAN

1.01 Amendment of the Plan. Brookhaven Country Club, Inc. adopted and
established a profit sharing plan known as the Profit Sharing Plan and Trust of
Brookhaven Club, Inc. effective as of January 1, 1968, which was thereafter,
amended, restated, and renamed into the CCA Associate Clubs Profit Sharing Plan
effective January 1, 1976 (the “CCA Plan”). Subsequent thereto, the CCA Plan was
amended from time to time. Sponsorship of the CCA Plan was transferred to Club
Corporation International (now known as ClubCorp, Inc.) (the “Company”)
effective February 1, 1992. Effective as of January 1, 1993, the Company amended
and restated the CCA Plan in its entirety as the “ClubCorp Stock Investment Plan
(the “SIP”).” The SIP was last amended and restated effective generally as of
January 1, 1997. The SIP was again amended and restated into an employee stock
ownership plan effective generally as of January 1, 1999, to be known as the
ClubCorp Employee Stock Ownership Plan (“Prior Plan”). The Prior Plan was
amended and restated in its entirety effective January 1, 2001 (“Restated Plan”)
to bring the Prior Plan into compliance with the requirements of the General
Agreement on Tariffs and Trade (“GATT”) portion of the Uruguay Round Agreements
Act of 1994, the Uniformed Services Employment and Reemployment Right Act of
1994 (“USERRA”), the Small Business Job Protection Act of 1996 (“SBJPA”), the
Taxpayer Relief Act of 1997 (“TRA >97”) the Internal Revenue Service
Restructuring and Reform Act of 1998 (“1998 Act”) and the Community Renewal Tax
Relief Act of 2000 (“2000 Act”). The Restated Plan has since been amended eight
times. The Restated Plan is hereby again amended and restated in its entirety
effective July 1, 2003 (“Plan”).

1.02 Purpose. The purposes of the Plan are: to provide retirement benefits to
Participants and their Beneficiaries; to encourage Eligible Employees to save
for retirement; to provide Participants the opportunity to share in the value of
the Company, and to enhance employee ownership of the Company.

It is the intention of the Employers that the Plan as amended and restated
herein shall meet all of the requirements necessary or appropriate to qualify it
as an employee stock ownership plan under Code sections 401(a) and 4975(e) and
that the Trust made a part hereof shall continue to be exempt from tax under
Code section 501(a) and that the Plan satisfy applicable requirements of ERISA,
and all provisions hereof shall be interpreted accordingly.

The Plan is intended: (i) to qualify as an eligible individual account plan
under ERISA; and (ii) to provide participants with the benefits reflecting the
risks and rewards of equity ownership and not to provide a fixed retirement
benefit.

1.03 Trust Agreement. In furtherance of this Plan, the Company has entered into
the ClubCorp Employee Stock Ownership Trust Agreement effective as of January 1,
1999, which is made a part hereof, for the purpose of maintaining the Trust to
fund the benefits of this Plan as hereinafter set forth.

 

1



--------------------------------------------------------------------------------

ARTICLE 2.- DEFINITIONS

As used in the Plan:

2.01 “Account” or “Accounts” means all or any of the Company Stock Account, the
Other Investments Account, the Employer Divestiture Account, the QDRO Account
and any other account maintained by the Plan Administrator under the provisions
of the Plan to record a Participant’s interest (or the undistributed interest of
a Beneficiary or Alternate Payee) in the Trust Fund, as adjusted in accordance
with Article 6.

2.02 “Affiliated Company” means any of the following: the Company and (i) a
member of a controlled group of corporations of which the Company is a member,
(ii) an unincorporated trade or business which is under common control with the
Company as determined in accordance with Code section 414(c) and regulations
issued thereunder, (iii) a member of an “affiliated service group” as determined
in accordance with Code section 414(m) and regulations issued thereunder, of
which the Company or an Employer is a member, or (iv) any other entity which is
required to be aggregated with the Company or an Employer in accordance with
Code section 414(o) and the regulations issued thereunder. Subject to Code
section 415(h), a “controlled group of corporations” shall mean a controlled
group of corporations as defined in Code section 414(b).

2.03 “After-Tax Contribution Account” means the separate account maintained for
each Participant reflecting the After-Tax Contributions made by such Participant
to this Plan, as adjusted in accordance with the provisions of Article 6 of the
Plan.

2.04 “After-Tax Contributions” means the amount prior to July 1, 1995 each
Participant elected to contribute to the SIP.

2.05 “Allocation Date” means the last day of each calendar quarter.

2.06 “Alternate Payee” means an individual or trust entitled to benefits under
the Plan pursuant to a Qualified Domestic Relations Order.

2.07 “Beneficiary” means any person or entity entitled to receive benefits which
are payable upon or after a Participant’s death pursuant to Article 9.

2.08 “Board” means the Board of Directors of the Company, as from time to time
constituted, acting pursuant to delegated authority.

2.09 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any Section of the Internal Revenue Code shall include any
successor provision thereto.

2.10 “Company” means ClubCorp, Inc., or its successor.

 

2



--------------------------------------------------------------------------------

2.11 “Company Stock Account” means the separate accounts maintained for each
Participant under his Pre-Tax Contribution Account and Employer Contribution
Account, which are invested in Company Stock.

2.12 “Company Stock” means the common stock of the Company, par value $.01.

2.13 “Compensation” means with respect to all Participants except for those
Participants employed by ClubCorp International Resource Company who are
nonresident aliens who receive no earned income (within the meaning of Code
section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3)), a Participant’s total compensation for services rendered to
an Employer during a Plan Year, as reported on Form W-2 or other federal wage
statement as taxable for federal income tax purposes; provided, however, that
Compensation shall not include any Compensation paid for any period prior to
participation in the Plan or any of the following forms of Compensation:
relocation allowances, geographic differentials, car allowances, income imputed
for use of a car, noncash compensation, and stock appreciation rights.

Notwithstanding anything in this Section 2.13 to the contrary, Compensation with
respect to only those employees of ClubCorp International Resource Company who
are nonresident aliens who receive no earned income (within the meaning of Code
section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3)) shall mean (i) such Participant’s wages, salaries, earned
income (only if an employee within the meaning of Code section 401(c)(1)) which
includes foreign earned income (as defined in Code section 911(b)) whether or
not excludable from gross income under Code section 911, foreign earned income
(as defined in Code section 911(b)) whether or not excludable from gross income
under Code section 911, fees for professional services, and other amounts
received from an Employer for personal services actually rendered in the course
of employment with an Employer as an Employee to the extent that the amounts are
includible in gross income (including, but not limited to, commissions paid
salesmen, overtime pay, compensation for services on the basis of a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements or other expense allowances under a nonaccountable plan, as
described in Treasury Regulations Section 1.62-2(c)), but determined without
regard to the exclusions found in Code sections 931 and 933, (ii) amounts
received by such Participant described in Code sections 104(a)(3), 105(a) and
105(h), but only to the extent that these amounts are includible in the gross
income of the Employee, (iii) amounts paid or reimbursed by the Employer to such
Participant for moving expenses incurred by such Participant, but only to the
extent that at the time of payment it is reasonable to believe that these
amounts are not deductible by such Participant under Code section 217, (iv) the
value of nonqualified stock options granted to such Participant, but only to the
extent that the value of the option is includible in the gross income of such
Participant for the taxable year in which granted, and (v) the amount includible
in the gross income of such Participant upon making the election described in
Code section 83(b), but excluding the following:

2.13(1) Employer contributions to a plan of deferred compensation to the extent
contributions are not included in gross income of the Participant for the
taxable year in which contributed, and any distributions from a plan of deferred
compensation whether or not includible in the gross income of the Participant
when distributed;

2.13(2) Employer contributions made on behalf of the Participant to a simplified
employee pension described in Code section 408(k);

 

3



--------------------------------------------------------------------------------

2.13(3) amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by the Participant becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

2.13(4) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

2.13(5) amounts that receive special tax benefits, or contributions made by the
Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code section 403(b) (whether or not
the contributions are excludable from the gross income of the Participant);

provided, however, that Compensation shall not include any Compensation paid for
any period prior to participation in the Plan or any of the following forms of
Compensation: relocation allowances, geographic differentials, car allowances,
income imputed for use of a car, noncash compensation and stock appreciation
rights. Notwithstanding the foregoing, Compensation shall include the amount of
a Participant’s elective salary reductions or salary deferrals under any
Employer’s cafeteria plan established pursuant to Code section 125, an
Employer’s plan established pursuant to Code sections 402(g)(3) and 457 and
amounts excluded from gross income of a Participant under section 132(f) of the
Code.

The Compensation of each Participant taken into account in determining
allocations for any Plan Year shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with section 401(a)(17)(B) of the Code.
“Compensation” means Compensation during the Plan Year or such other consecutive
12-month period over which Compensation is otherwise determined under the Plan
(the determination period). The cost-of-living adjustment in effect for a
calendar year applies to Compensation for the determination period that begins
with or within such calendar year.

2.14 “Date of Employment” or “Date of Reemployment” means the day on which an
Employee first commences employment or reemployment following a Termination of
Employment, as the case may be, with any Affiliated Company by performing an
Hour of Service.

2.15 “Disability” means a physical or mental condition which, in the opinion of
the Plan Administrator, pursuant to consistently applied guidelines, medical
reports, and other evidence satisfactory to the Plan Administrator, causes a
Participant to be unable to engage in any substantial gainful employment with
the Employer for an indefinite period; provided, however, the Participant shall
not be deemed to have incurred a Disability if the Participant’s Disability
arises under any of the following circumstances:

2.15(1) Injury or disease sustained as a result of excessive and habitual use of
drugs, intoxicating liquors, or narcotics.

2.15(2) Injury or disease sustained while willfully participating in any acts of
violence, riots, civil insurrection, or while committing a felony.

2.15(3) Injury or disease sustained while serving in the Armed Forces or as a
result of warfare.

 

4



--------------------------------------------------------------------------------

2.15(4) Injury or disease sustained while rendering services as an employee to
an employer other than the Employer or an Affiliated Company.

2.15(5) Any intentional or self-inflicted injury.

2.16 “Discretionary Contribution” means the amount contributed by the Employer
to the Plan on behalf of a Participant pursuant to Section 4.12.

2.17 “Effective Date” means January 1, 2001, except as specifically provided
otherwise in the Plan.

2.18 “Election Period” means two (2) enrollment periods, each approximately one
month in duration, to be held during the Plan Year as determined annually and
announced by the Plan Administrator.

2.19 “Eligibility Year of Service” means an Employment Period during which such
Employee performs one thousand (1,000) or more Hours of Service. For purposes of
determining an Employee’s Eligibility Year of Service, the initial “Employment
Period” to be used shall be the twelve (12) consecutive month period beginning
on an Employee’s Date of Employment and thereafter the Plan Year, beginning with
the Plan Year within which occurs the Employee’s first anniversary of his Date
of Employment. Any Employee who is credited with one thousand (1,000) or more
Hours of Service with any Affiliated Company in either the initial twelve
(12) month period beginning on such Employee’s Date of Employment or the Plan
Year within which such initial twelve (12) month period ends, shall be credited
with an Eligibility Year of Service. For purposes of determining an Employee’s
Eligibility Year of Service, an Employee, upon completion of an Hour of Service
for an Employer, shall receive credit for service with any club which is not an
Affiliated Company but which is a club managed by the Company or a club which
the Company manages or owns pursuant to a joint venture with another entity, but
only for service while such club is managed or partially owned.

2.20 “Eligible Employee” means any Employee except the following individuals:
(i) any Employee who is included in a unit of employees covered by a collective
bargaining agreement between employee representatives and one (1) or more
Employers if retirement benefits were the subject of good faith bargaining
between such representatives and employees, unless the collective bargaining
agreement expressly provided for the inclusion of such Employees as Eligible
Employees under this Plan, (ii) except as provided in this Section 2.20, a
nonresident alien who receives no earned income within the meaning of Code
section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3)), and (iii) except as provided in Section 3.02, any person who
is not treated as an employee on the payroll of an Employer, regardless of
whether such person is considered a leased employee within the meaning of Code
sections 414(n) and 414(o). Notwithstanding anything in the Plan to the
contrary, all employees of ClubCorp International Resource Company shall be
classified and treated as Eligible Employees regardless of whether such
Employees are nonresident aliens who receive no earned income (within the
meaning of Code section 911(d)(2)) which is U.S. source income (within the
meaning of Code section 861(a)(3)).

2.21 “Employee” means any person who is employed by one or more Affiliated
Companies, and whose remuneration from an Affiliated Company is subject to FICA
withholding; provided, however, that a person employed by ClubCorp International
Resource Company who is a

 

5



--------------------------------------------------------------------------------

nonresident alien who receives no earned income (within the meaning of Code
section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3)) shall be deemed to be an Employee regardless of whether such
person’s remuneration is subject to FICA withholding. Any leased employee shall
be considered an “Employee” under the Plan to the extent required by Code
sections 414(n) or 414(o), but shall not be eligible to participate in the Plan
unless and until he actually becomes employed on the payroll of an Employer and
otherwise meets the eligibility criteria of Article 3.

2.22 “Employer” means the Company or any corporation that is an Affiliated
Company which adopts the Plan pursuant to Article 14.

2.23 “Employer Contribution Account” means the separate account maintained for
each Participant comprised of his Company Stock Account and Other Investment
Account reflecting the Matching Contributions and/or Discretionary Contributions
made on behalf of such Participant. The Employer Contribution Account shall be
credited with all Matching Contributions allocated to such Participant,
Discretionary Contributions allocated to such Participant, profit sharing
contributions allocated to the Participant prior to January 1, 1993, if any, and
employer matching contributions made to the Club Corporation of America
Employees Savings and CCA Investment Plan prior to January 1, 1993, if any,
which were transferred to the Plan, as adjusted in accordance with the
provisions of Article 6.

2.24 “Employer Contribution” means the amount contributed by the Employer as a
Matching and/or Discretionary Contribution and allocated to either the Company
Stock Account or the Other Investment Account of each Participant, as
appropriate.

2.25 “Employer Divestiture Account” means a separate, fully vested account which
is maintained for a Participant who transfers from one Employer to another
Employer as a result of the divestiture of the original Employer, as provided in
Section 10.03.

2.26 “Entry Date” means each business day.

2.27 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. References to any Section of ERISA shall include any
successor provision thereto.

2.28 “Exempt Loan” means a loan which is used to purchase Company Stock and
which meets all of the requirements of Section 6.06.

2.29 “Hour of Service” means the following:

2.29(1) Performance of Duties. Each hour for which an Employee is directly or
indirectly paid, or entitled to payment by an Affiliated Company for the
performance of duties. Each such Hour of Service shall be credited to the
Employment Period (as defined in Section 2.19) or the Plan Year, as the case may
be, in which the duties were performed. For purposes of this Section, the
applicable Employment Period or Plan Year, as the context requires, shall be
referred to as the “Computation Period. “

 

6



--------------------------------------------------------------------------------

2.29(2) Back Pay. Each hour for which back pay (irrespective of mitigation of
damages) has been either awarded or agreed to by an Affiliated Company. Each
such Hour of Service shall be credited to the Computation Period to which the
agreement or award for back pay pertains, rather than to the Computation Period
in which the award, agreement, or payment is made. If back pay is either awarded
or agreed to for a period of time during which no duties are performed, the
provisions of Subsections 2.29(3)(a) through (c) shall apply to the calculation
and crediting of Hours of Service for such period of time.

2.29(3) Non-Working Time. Each hour for which an Employee is directly or
indirectly paid, or entitled to payment, by an Affiliated Company for reasons
other than the performance of duties (irrespective of whether the employment
relationship with such Affiliated Company has terminated) (such as vacations,
holidays, illness, disability, layoff, jury duty, military duty, compensated
Leave of Absence, or similar periods). Each such Hour of Service shall be
calculated and credited on the following basis:

(a) Units of Time. If payments for reasons other than the performance of duties
are calculated on the basis of units of time, such as hours, days, weeks, or
months, the number of Hours of Service to be credited shall be the number of
regularly scheduled working hours included in the units of time on the basis of
which the payments are calculated. In the case of an Employee without a regular
work schedule, such Employee shall be credited with Hours of Service on the
basis of the equivalency schedule set forth in Subsection 2.29(8). Each such
Hour of Service shall be credited to the Computation Period in which the period
during which no duties are performed occurs, beginning with the first unit of
time to which the payment relates.

(b) No Units of Time. If payments for reasons other than the performance of
duties are not calculated on the basis of units of time (such as lump sum
disability payments for an injury), the number of Hours of Service to be
credited shall be equal to the amount of the payment divided by the Employee’s
most recent hourly rate of compensation before the period during which no duties
are performed.

(i) In the case of an Employee whose compensation is determined on the basis of
a fixed rate for specified periods of time (other than hours), such as days,
weeks, or months, such Employee’s hourly rate of compensation shall be such
Employee’s most recent rate of compensation for a specified period of time
(other than hours), divided by the number of hours regularly scheduled for the
performance of duties during such period. In the case of an Employee without a
regular work schedule, such Employee’s rate of compensation shall be calculated
on the basis of the schedule of equivalent hours set forth in Subsection
2.29(8).

(ii) In the case of an Employee whose compensation is not determined on the
basis of an hourly rate or on the basis of a fixed rate for specified periods of
time, such Employee’s hourly rate of compensation shall be the lowest hourly
wage paid to employees in the same job classification as that of such Employee
or, if no employees in the same classification have an hourly rate of
compensation, the minimum wage as established from time to time under
Section 6(a)(1) of the Fair Labor Standards Act of 1938, as amended.

Each such Hour of Service shall be credited to the Computation Period in which
the period during which no duties are performed occurs, except that if such
period extends beyond one of such Computation Periods, such Hours of Service
shall be allocated by the Plan Administrator, in its sole

 

7



--------------------------------------------------------------------------------

discretion, between not more than the first two of such Computation Periods on a
reasonable basis which is consistently applied with respect to all Employees
within the same job classification, reasonably defined.

(c) Exclusions. Notwithstanding the foregoing:

(i) An Employee shall not be credited on account of a period during which no
duties are performed with a number of Hours of Service which is greater than the
number of hours regularly scheduled for the performance of duties during such
period.

(ii) In no event shall the number of Hours of Service attributable to a single
continuous period (whether or not such period involves more than one Computation
Period) for which no duties are performed exceed five hundred one (501) Hours of
Service.

(iii) Hours of Service shall not be credited to a period for which payments are
made to an Employee where those payments solely reimburse such Employee for
medical or medically related expenses incurred by such Employee.

(iv) Hours of Service shall not be credited for a period to which payments
pertain if such payments are made or due under a plan maintained solely for the
purpose of complying with applicable worker’s compensation, unemployment
compensation, or disability insurance laws.

2.29(4) No Duplication of Credit. An Employee shall not be credited with Hours
of Service under both (i) Subsection 2.29(1) or 2.29(3), as the case may be, and
(ii) Subsection 2.29(2).

2.29(5) Overlapping Payroll Periods. In the case of Hours of Service to be
credited to an Employee for a period of no more than thirty-one (31) days which
overlaps two (2) Computation Periods, all such Hours of Service shall be
credited to either the first or the second of such Computation Periods as the
Plan Administrator, in its sole discretion, may determine on a consistent basis
with respect to all Employees within the same job classification, reasonably
defined.

2.29(6) Maternity or Paternity Absences. Notwithstanding any other provision of
this Section to the contrary, solely for purposes of determining whether an
Employee has a One-Year Break in Service, Hours of Service shall include hours
during which an Employee is absent from work for any period: (i) by reason of
(a) the Employee’s pregnancy, (b) the birth of the Employee’s child, (c) the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or (ii) for the purpose of caring for such child for a
period beginning immediately following such birth or placement. Hours of Service
shall be credited for purposes of this Subsection to the Plan Year in which the
absence from work begins, provided crediting of such Hours of Service in such
Plan Year would prevent the Participant from incurring a One-Year Break in
Service in such Plan Year solely because of the crediting of such Hours in such
Plan Year. In any other case, Hours of Service shall be credited for purposes of
this Subsection to the immediately following Plan Year. The Hours of Service
credited for purposes of this Subsection shall be those hours which otherwise
normally would have been credited but for such absence or, in any case in which
the Plan Administrator is unable to determine the hours normally credited, Hours
of Service shall be calculated on the basis of the schedule of equivalent hours
set forth in Subsection 2.29(8). The total number of Hours of Service required
to be credited for any absence described in this

 

8



--------------------------------------------------------------------------------

Subsection shall not exceed five hundred one (501). Notwithstanding the
provisions of this Subsection, no Hours of Service credit shall be given
pursuant to this Subsection unless the Employee furnishes the Plan Administrator
with such information as the Plan Administrator shall require to establish:
(i) that the absence from work was for the reasons referred to herein, and
(ii) the number of days for which there was such an absence.

2.29(7) Uncompensated Leaves of Absence. Solely for purposes of determining
whether an Employee has a One-Year Break in Service, Hour of Service shall
include each hour (credited on the basis of the schedule of equivalent hours set
forth in Subsection 2.29(8)) for which an Employee is not paid but is on a Leave
of Absence.

2.29(8) Determination of Hours of Service to be Credited to Salaried Employees.
With respect to salaried employees whose hours are not required to be counted
and recorded by the Fair Labor Standards Act of 1938, the determination of the
Hours of Service which must be credited to an Employee in accordance with the
provisions of this Section shall be based upon an equivalency schedule of ten
(10) Hours of Service for each day on which the Employee performs an Hour of
Service.

2.29(9) Employees of Cobblestone Golf Companies, Inc. Notwithstanding anything
in this Section to the contrary, as to any Employee who became employed by an
Employer on March 31, 1999 and who was employed by the Cobblestone Golf
Companies, Inc. on March 30, 1999, Hours of Service shall include service with
Cobblestone Golf Companies, Inc., that would have been Hours of Service if
Cobblestone Golf Companies, Inc. were an Employer.

2.30 “Leave of Absence” means an absence from the active employment of an
Employer by reason of an approved absence granted by such Employer on the basis
of a uniform policy applied by such Employer without discrimination. Such a
Leave of Absence will not constitute a Termination of Employment provided the
Employee returns to the active employment of the Employer at or prior to the
expiration of his leave or, if not specified therein, within the period of time
which accords with such Employer’s policy with respect to permitted absences. If
the Employee does not return to the active employment of such Employer at or
prior to the expiration of his Leave of Absence, his employment will be
considered terminated as of the date on which his leave expires. Notwithstanding
the foregoing provisions of this Section, absence from the active service of the
Employer because of military service will be considered a Leave of Absence
granted by an Employer and will not terminate the employment of an Employee if
he returns to the active employment of an Employer within the period of time
during which he has reemployment rights under any applicable federal law or
within sixty (60) days from and after discharge or separation from such military
service if no federal law is applicable. However, no provision of this Section
or of the remainder of the Plan shall require reemployment of any Employee whose
active service with an Employer was terminated by reason of military service.

2.31 “Matching Contributions” means the amount the Employer contributes on
behalf of each Participant pursuant to Section 4.02.

2.32 “Normal Retirement Date” means the date on which occurs the sixty-fifth
(65th) birthday of a Participant.

 

9



--------------------------------------------------------------------------------

2.33 “One-Year Break in Service” means a Plan Year during which a Participant
has no Hours of Service.

2.34 “Other Investments Account” means the separate accounts maintained for each
Participant under his Pre-Tax Contributions Account and Employer Contributions
Account which are not invested in Company Stock.

2.35 “Participant” means an Eligible Employee who participates in the Plan as
provided in Article 3.

2.36 “Plan” means the ClubCorp Employee Stock Ownership Plan, as set forth in
this document, and as hereafter amended.

2.37 “Plan Year” means the twelve (12) consecutive month period ending on
December 31.

2.38 “Pre-Tax Contribution Account” means the separate account maintained for
each Participant comprised of his Company Stock Account and Other Investment
Account consisting of the Pre-Tax Contributions made by the Employer in
accordance with Subsection 4.04(1), and including as applicable, a separate
subaccount for Qualified Nonelective Contributions, as adjusted in accordance
with the provisions of Article 6 of the Plan.

2.39 “Pre-Tax Contributions” means the amount each Participant has elected to
contribute to the Plan pursuant to Subsection 4.04.

2.40 “QDRO Account” means that part of any Account which has been segregated
from such Account for the benefit of an Alternate Payee pursuant to a Qualified
Domestic Relations Order.

2.41 “Qualified Domestic Relations Order” means an order or decree which:

2.41(1) Relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Participant; and

2.41(2) Is made pursuant to a state domestic relations law (including a
community property law); and

2.41(3) Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to a Participant under the Plan; and

2.41(4) Is determined by the Plan Administrator to meet all applicable
requirements pursuant to the procedure established by the Plan Administrator for
determining whether an order is a Qualified Domestic Relations Order.

2.42 “Qualified Nonelective Contribution” or “QNEC(s) “ shall mean a
contribution (other than Pre-Tax Contributions, Matching Contributions,
Discretionary Contributions, or any contribution required pursuant to Subsection
10.05), if any, (i) made by the Employer in its sole and absolute discretion for
the benefit of Non-Highly Compensated Employees (and thus, satisfies the

 

10



--------------------------------------------------------------------------------

requirements of Code section 401(a)(4)), (ii) which are allocable in accordance
with Subsection 4.05(3)(c), and (iii) which shall be nonforfeitable and treated
for all purposes as Pre-Tax Contributions (including for purposes of
Section 4.09 but not for purposes of hardship withdrawals as provided in
Subsection 4.10).

QNECs shall, in accordance with Subsection 4.05(3)(c) and Treasury Regulations
Sections 1.401(k)-1(b)(5) and 1.401(m)-1(b)(5): (i) be allocated to the
Employee’s Pre-Tax Contribution Account as of the last day of the Plan Year,
(ii) not be contingent upon the Employee’s participation in the Plan or
performance of services on any date subsequent to the date as of which QNECs are
allocated and (iii) shall be actually paid to the Plan no later than the end of
the twelve (12) month period immediately following the Plan Year to which such
contribution relates; provided however, that if several plans are aggregated in
accordance with Code section 410(b) and if the Plan Year of the Plan is changed
to satisfy the requirement that plans have the same plan year, the QNECs for the
short Plan Year created must also (iv) be treated as if they were Pre-Tax
Contributions and, (v) be related to the Total Compensation that would have been
received by such Employee during that short Plan Year but for such Employee’s
election under Section 4.04, or (vi) be attributable to services performed by
the Employee in that short Plan Year, and but for the Employee’s election to
defer under Section 4.04, would have been received by the Employee within two
and one-half months after the close of that short Plan Year.

2.43 “Required Beginning Date” means, in the case of the Participant who attains
age seventy and one-half (701/2) prior to January 1, 1999: (i) April 1 of the
calendar year following the calendar year in which the Participant attains age
seventy and one half or (ii) April 1 of the calendar year following the calendar
year in which the Participant retires, as the Participant so elects. With
respect to all other Participants Required Beginning Date means April 1 of the
calendar year following the calendar year in which the Participant retires.

2.44 “Semiannual Valuation Date” means June 30 and December 31 and such other
dates as of which Company Stock is valued, as specified by the Plan
Administrator.

2.45 “Termination of Employment” shall mean the termination of employment with
all Employers, whether voluntarily or involuntarily, other than by reason of a
Participant’s retirement after attaining his Normal Retirement Date or after
sustaining Disability, or death, or transfer to a non-adopting Affiliated
Company.

2.46 “Trust” means the legal entity resulting from the Trust Agreement between
the Company and the Trustee who receives contributions, and holds, invests, and
disburses funds to or for the benefit of Participants and their Beneficiaries.
Unless the context specifically indicates otherwise, the terms “Trust, “ “Trust
Agreement, “ “Trust Fund, “ and “Trustee” refer to all such trusts, trustees,
trust agreements, and trust funds in the aggregate.

2.47 “Trust Agreement” means the instrument establishing the Trust, as amended
from time to time.

2.48 “Trust Fund” means all assets of whatsoever kind or nature from time to
time held by the Trustee pursuant to the Trust Agreement without distinction as
to income and principal.

 

11



--------------------------------------------------------------------------------

2.49 “Trustee” means the party or parties, individual or corporate, named in the
Trust Agreement and any duly appointed additional or successor Trustee or
Trustees acting thereunder.

2.50 “Vesting Year of Service” means a Plan Year, beginning with the Plan Year
in which the Employee commenced employment or reemployment with any Affiliated
Company, during which a Participant has completed at least one (1) Hour of
Service with an Affiliated Company. For purposes of determining an Employee’s
Vesting Years of Service, an Employee, upon completion of an Hour of Service for
an Employer, shall receive credit for service with any club which is not an
Affiliated Company but which is a club managed by the Company or a club which
the Company manages or owns pursuant to a joint venture with another entity, but
only for service while such club is managed or partially owned.

2.51 Wherever appropriate, words used in the Plan in the singular may mean the
plural, the plural may mean the singular, and the masculine may mean the
feminine.

2.52 The words “herein, “ “hereof, “ and “hereunder” refer to the Plan.

2.53 The expressions listed below have the meanings stated in the Sections or
Subsections hereof respectively indicated:

 

“Actual Contribution Percentage” or “ACP”    Subsection 4.07(4)(a) “Actual
Deferral Percentage” or “ADP”    Subsection 4.05(4)(a) “Aggregate Limit”   
Subsection 4.05(2) “Annual Additions”    Section 5.06(1) “Computation Period”   
Section 2.29(1) “Current Value”    Subsection 6.01(1) “Defined Benefit Plan”   
Subsection 19.01(1) “Defined Contribution Plan”    Subsection 5.08(2)
“Determination Date”    Subsection 19.01(3) “Direct Rollover”    Subsection
11.07(2)(d) “Distributee”    Subsection 11.07(2)(c) “Eligible Employee”   

Section 2.20;

Subsection 4.05(4)(e);

Subsection 4.07(4)(d)

“Eligible Participants”    Section 5.03

 

12



--------------------------------------------------------------------------------

“Eligible Retirement Plan”    Subsection 11.07(2)(b) “Eligible Rollover
Distribution”    Subsection 11.07(2)(a) “Employment Period”    Section 2.19
“Excess Aggregate Contributions”    Subsection 4.07(2) “Excess Contributions”   
Subsection 4.05(4)(b) “Excess Deferrals”    Section 4.06 “Forfeiture”   
Subsection 10.04(6) “Highly Compensated Employee”   

Subsection 4.05(4)(c);

Subsection 4.07(4)(b)

“Key Employee”    Subsection 19.01(4) “Key Employee Participant”    Subsection
19.01(5) “Limitation Year”    Subsection 5.08(4) “Limitation Year Compensation”
  

Subsection 5.08(5);

Subsection 19.01(6)

“Named Fiduciaries”    Section 13.10 “Non-Key Employee”    Subsection 19.01(7)
“Permissive Aggregation Group”    Subsection 19.01(8) “Permitted Purpose”   
Subsection 4.10(6) “Plan Administrator”    Section 13.01 “Prior Plan”    Section
1.01 “Qualified Consent”    Subsection 9.02(2) “Required Aggregation Group”   
Subsection 19.01(9) “Retirement Plan”    Subsection 5.08(1) “Securities Act”   
Section 4.13

 

13



--------------------------------------------------------------------------------

“Top Heavy Plan”    Subsection 19.02(1) “Top Heavy Ratio”    Subsection 19.02(2)
“Total Compensation”   

Subsection 4.05(4)(f);

Subsection 4.07(4)(e)

“Valuation Date”    Subsection 19.01(10)

 

14



--------------------------------------------------------------------------------

ARTICLE 3. - REQUIREMENTS FOR ELIGIBILITY AND PARTICIPATION

3.01 Eligibility. Any Eligible Employee who met the eligibility requirements
under the Plan, as it existed prior to its amendment and restatement, shall be
eligible to participate in the Plan as of January 1, 2001. Each other Eligible
Employee shall be eligible to participate as of the Entry Date coinciding with
or next following the date upon which such Eligible Employee completes six
(6) months of continuous service, provided he is an Eligible Employee on such
Entry Date. In the event an Eligible Employee has a Termination of Employment
prior to completing six (6) months of continuous service, the Eligible Employee
may participate as of the first Entry Date following completion of six
(6) months of continuous service. In the event an Eligible Employee has a
Termination of Employment after completing six (6) months of continuous service
but prior to the Entry Date upon which such Eligible Employee would have been
eligible to participate in the Plan, and such Eligible Employee is reemployed by
an Employer after the Entry Date upon which the Eligible Employee would have
participated in the Plan, such Eligible Employee will be eligible to participate
as of the Entry Date which next follows his Date of Reemployment, provided he is
an Eligible Employee on such date. In the event a Participant has a Termination
of Employment and is reemployed by an Employer, he will automatically be
reinstated as a Participant as of the Entry Date which next follows his Date of
Reemployment, provided he is an Eligible Employee on such date. For purposes of
the determination of the fulfillment of an Eligible Employee’s initial six
(6) months of continuous service eligibility requirement, an Eligible Employee,
upon employment by an Employer, shall receive credit for service with any club
which is not an Affiliated Company but which is a club managed by the Company or
a club which the Company manages or owns pursuant to a joint venture with
another entity, but only for service while such club is managed or partially
owned.

3.02 Employment with a Predecessor Employer. If the Plan had previously been
maintained by a predecessor of an Employer, whether a corporation, partnership,
sole proprietorship, or other business entity, any period of employment with
such predecessor shall be treated as a period of employment with an Employer. If
the Plan had not been previously maintained by a predecessor of an Employer,
employment with such predecessor shall not be taken into account, except to the
extent required pursuant to regulations prescribed by the Secretary of the
Treasury or his delegate.

3.03 Change in Status of Eligible Employee.

3.03(1) In the event an Employee who is not an Eligible Employee becomes an
Eligible Employee, such individual shall be eligible to participate in the Plan
as of the next following Entry Date, provided he is an Eligible Employee on such
date and he has met the other requirements for eligibility set forth in
Section 3.01.

3.03(2) In the event a Participant, who ceased to be an Eligible Employee but
who did not terminate his employment with any Affiliated Company, subsequently
becomes an Eligible Employee again, such Eligible Employee will be reinstated as
a Participant as of the date he again becomes an Eligible Employee as of the
next following Entry Date, provided he is an Eligible Employee on such date.

 

15



--------------------------------------------------------------------------------

3.04 Participation in the Plan. Each Eligible Employee must, in order to elect
Pre-Tax Contributions and become a Participant, file an election pursuant to
Section 4.04, with the Plan Administrator within the Election Period prior to
the Entry Date as of which such Eligible Employee is to become a Participant. If
an Eligible Employee fails to file such an election for the first Entry Date on
which he is eligible to participate, he may elect to begin participation in the
Plan as of any subsequent January 1 or July 1 by filing such an election during
the applicable Election Period, subject to the eligibility requirements of
Sections 3.01, 3.02, and 3.03. Each Eligible Employee shall be provided with
such information as is required by ERISA within the time prescribed for
providing such information. In addition, each Participant shall be provided with
a designation of Beneficiary form which shall provide for a designation of one
or more Beneficiaries to receive benefits in the event of the Participant’s
death.

3.05 Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code section 414(u).

 

16



--------------------------------------------------------------------------------

ARTICLE 4. - CONTRIBUTIONS

4.01 Employer Contributions. Subject to Section 4.07 and Sections 5.06 through
5.08, each Employer’s Contribution shall consist of (i) a Matching Contribution
attributable to its Employees, (ii) a Discretionary Contribution in such amount
as the Board in its sole discretion may authorize for those Participants who are
employed by an Employer on the last day of the Plan Year, (iii) any contribution
required pursuant to Subsection 10.05(2), and (iv) any Qualified Nonelective
Contribution made to satisfy the ACP test. In no event, however, shall total
Employer Contributions exceed the maximum deductible contribution under Code
section 404(a), including any amount which may be deductible by the Employer
under the carryover provisions of the Code. All Employer Contributions shall be
made in the form of cash or shares of Company Stock, as determined in the sole
discretion of the Board. Notwithstanding the preceding, Employees who are
employed by Operations Company for Homestead, Inc. shall not be eligible to
receive a Matching Contribution or a Discretionary Contribution under this Plan
during any Plan Year in which such Employees are eligible to participate in The
Homestead Retirement Plan at any time during such Plan Year.

4.02 Matching Contributions. Subject to Section 4.07 and 5.06 through 5.08, the
Employer shall contribute to the Trust Fund an amount equal to twenty percent
(20%) of each Participant’s Pre-Tax Contributions (to the extent not previously
withdrawn) made during the calendar quarter, provided that such Participant is
shown as an Employee on the payroll records of the Employer on the last day of
such calendar quarter, which shall be allocated (i) if in cash, to the Other
Investments Account of the Employer Contribution Account; and (ii) if in Company
Stock, to the Company Stock Account of the Employer Contribution Account of the
Participant whose Pre-Tax Contributions were so matched.

4.03 Date of Payment of Matching Contributions, Discretionary Contributions and
Pre-Tax Contributions. Matching Contributions shall be paid to the Trust on a
quarterly basis. Discretionary Contributions, if any, shall be paid to the Trust
for a Plan Year on or before the last date, including any extensions thereof,
for filing its federal income tax return for its fiscal year ending with, or
after the last day of such Plan Year and shall be deemed made as of the last day
of the Plan Year for which they are made. An Employer shall make all Pre-Tax
Contributions as provided in Section 4.04 hereof to the Trust Fund as soon as
administratively practical following the close of the payroll period for which
the Participant’s elections are applicable.

4.04 Pre-Tax Contributions; Change of Election.

4.04(1) Subject to the provisions of Section 4.05, a Participant may elect:

(a) To receive his entire Compensation in cash; or

(b) To defer a portion of his Compensation, as a Pre-Tax Contribution, in
specified whole percentages, that is not less than one percent (1%) or more than
six percent (6%) of his Compensation for each payroll period. The Pre-Tax
Contributions shall not exceed $10,000 (ten thousand dollars) (or such greater
amount allowed pursuant to cost of living adjustments prescribed by the
Secretary of the Treasury) during a calendar year. The amount deferred as
Pre-Tax Contributions shall be allocated: (i) if in cash, to the Other
Investments Account of the Pre-Tax

 

17



--------------------------------------------------------------------------------

Contribution Account; and (ii) if in Company Stock, to the Company Stock Account
of the Pre-Tax Contribution Account. A Participant’s Pre-Tax Contributions
shall, at all times and for all purposes be fully vested and nonforfeitable.

No Participant shall be permitted to have Pre-Tax Contributions made under this
Plan, or any other qualified plan maintained by the Employer during any taxable
year, in excess of the dollar limitation contained in section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under
Section 414(v) of the Code, if applicable.

(c) Any amount a Participant elects to defer under this Subsection 4.04(1) shall
be contributed by his Employer to the Trust as a Pre-Tax Contribution and
allocated to the Pre-Tax Contribution Account. The dollar limitation in this
Section shall be decreased by any salary deferrals under Code section 401(k)
made by a Participant under any related plan, to the extent that any Excess
Deferrals are allocated to this Plan pursuant to Section 4.06.

(d) Notwithstanding the preceding, in no event may a Participant defer an amount
as a Pre-Tax Contribution which is in excess of the actual amount payable to
such Participant from the Employer for such payroll period as is entered on the
Participant’s paycheck for such payroll period.

4.04(2) Each Employee who becomes eligible or who at a given time is about to
become eligible to participate in the Plan shall elect at such time and in such
form as the Plan Administrator shall in its sole and absolute discretion
determine, to defer the receipt of a portion of his Compensation or to receive
his entire Compensation in cash, in accordance with Subsection 4.04(1). The Plan
Administrator shall establish and communicate to Employees uniform and
nondiscriminatory procedures for the election of percentage rates of Pre-Tax
Contributions, including procedures regarding the effective date of such
election, and may change said procedures at such times and in such manner as the
Plan Administrator may determine to be necessary or desirable. Any such change
in procedures shall be communicated to Employees.

A Participant who has previously elected to defer the receipt of a portion of
his Compensation pursuant to this Section 4.04 may at any time elect, in such
form as prescribed by the Plan Administrator, to change the amount of the
deferral of his Compensation or to begin receiving his entire Compensation in
cash, and such election shall not become effective until after received by the
Plan Administrator in the form prescribed by the Plan Administrator.

4.05 Limitation on Pre-Tax Contributions for Highly Compensated Employees. Each
Plan Year, the Plan shall satisfy the nondiscrimination tests in Code section
401(k)(3).

4.05(1) Notwithstanding the provisions of Section 4.04, the Actual Deferral
Percentage (or “ADP”) for the Highly Compensated Employees with respect to any
Plan Year shall not exceed the greater of (a) or (b):

(a) The Actual Deferral Percentage for the Non-Highly Compensated Employees
multiplied by 1.25, or

(b) The Actual Deferral Percentage for the Non-Highly Compensated Employees
multiplied by 2.0; provided, however, that the Actual Deferral Percentage for
the Highly Compensated Employees may not exceed the Actual Deferral Percentage
for the Non-Highly Compensated Employees by more than two (2) percentage points.

 

18



--------------------------------------------------------------------------------

4.05(2) [Reserved]

4.05(3) If at any time during a Plan Year, the Actual Deferral Percentage for
the Highly Compensated Employees exceeds or is reasonably expected by the Plan
Administrator to exceed the amounts allowed under Subsections 4.05(1), the Plan
Administrator, in its sole and absolute discretion, shall, as often as it
elects, do one or more of the following, provided, however, that if this Plan is
aggregated with one or more plans in accordance with Code sections 401(a)(4),
410(b) or 401(k), such Highly Compensated Employee shall have the right (in
accordance with procedures established by the Plan Administrator) to direct the
Plan Administrator with respect to whether correction of such excess (or
expected excess) will occur under this Subsection 4.05(3) or under the
applicable provisions of the other aggregated plans:

(a) Prospectively and in the same proportion reduce the amount of Compensation
to be deferred pursuant to Subsections 4.04(1) by each Highly Compensated
Employee who has elected pursuant to Subsections 4.04(1) to defer a portion of
his Compensation until the Actual Deferral Percentage for Highly Compensated
Employees equals (by rounding up) for the Plan Year the greater of (a) or (b) of
Subsection 4.05(1).

(b) (i) Refund the portion of each Highly Compensated Employee’s Pre-Tax
Contribution that constitutes a portion of the Excess Contribution for the Plan
Year, plus earnings (or less losses) on such amount for the Plan Year until the
Actual Deferral Percentage for the Highly Compensated Employees equals (by
rounding up) the greater of (a) or (b) of Subsection 4.05(1) with all refunds to
be charged: (A) first against the Other Investments Account of the Participant’s
Pre-Tax Contribution Account for the calendar year that includes the first day
of the Plan Year; (B) secondly against the Company Stock Account of the
Participant’s Pre-Tax Contribution Account for the calendar year that includes
the first day of the Plan Year, and then, to the extent necessary; (C) thirdly
against the Other Investment Account of the Participant’s Pre-Tax Contribution
Account for the calendar year that includes the last day of the Plan Year; and
(D) then finally against the Company Stock Account of the Participant’s Pre-Tax
Contribution Account for the calendar year that includes the last day of the
Plan Year. All such refunds shall be distributed by the Trustee to the Employee
within two and one-half months after the close of the Plan Year in which the
Excess Contribution arose, if administratively possible, and within twelve
(12) months after the close of such Plan Year at the latest.

(ii) Excess Contributions are calculated by determining the dollar value of the
aggregate of the reductions in the Actual Deferral Ratios for each Highly
Compensated Employee that would otherwise be necessary to meet the limitations
of Subsection 4.05(1). In calculating these Excess Contributions, the following
leveling method shall be used. The Actual Deferral Ratio of the Highly
Compensated Employee with the highest Actual Deferral Ratio is reduced to the
extent required to (i) enable the Plan to satisfy the limitations of Subsection
4.05(1), or (ii) cause such Highly Compensated Employee’s Actual Deferral Ratio
to equal the Actual Deferral Ratio of the Highly Compensated Employee with the
next highest Actual Deferral Ratio, whichever occurs first. This process must be
repeated (taking into consideration previous reductions under this method) until
the limitations of Subsection 4.05(1) is met. The dollar value of the reductions
in the Actual Deferral Ratio for each Highly Compensated Employee (rounded to
the nearest one cent ($.01)) are then calculated and added together to arrive at
the Excess Contributions.

 

19



--------------------------------------------------------------------------------

(iii) The amount of Excess Contributions to be distributed to individual Highly
Compensated Employees is determined by applying Excess Contributions to reduce
the dollar amount of Pre-Tax Contributions elected by Highly Compensated
Employees. In distributing Excess Contributions, the following leveling method
shall be used. The Pre-Tax Contributions of the Highly Compensated Employee with
the highest dollar amount of Pre-Tax Contributions are reduced to the extent
required (i) for the reduction, when added to all previous reductions under this
method, to equal the Excess Contributions, or (ii) to cause the dollar value of
such Highly Compensated Employee’s Pre-Tax Contributions to equal the dollar
value of the Highly Compensated Employee with the next highest dollar value of
Pre-Tax Contributions, which ever occurs first. This process must be repeated
(taking into consideration previous reductions under this method) until the
total of all reductions equals the Excess Contribution. The amount of Excess
Contributions to be distributed to each affected Highly Compensated Employee is
equal to the Pre-Tax Contributions made on behalf of such Employee prior to
reduction of the Excess Contributions under the above method, less the Pre-Tax
Contributions on behalf of such Employee after reductions made under the above
method.”

(iv) The provisions of this Subsection shall be applied after the provisions of
Section 4.06 are applied and the amount of any Excess Contributions refunded
under this Subsection shall be reduced by Excess Deferrals, if any, attributable
to such Plan Year previously distributed to the Employee. Any distribution made
pursuant to this Subsection 4.05(3)(b)(i) may be made notwithstanding any other
provision of this Plan.

(v) Notwithstanding any Plan provision to the contrary, in no event shall
Matching Contributions remain allocated to a Highly Compensated Employee’s
account and such amounts shall be treated as forfeitures (in the same manner as
provided in Subsection 4.07(2)(c)(ii)) if the Pre-Tax Contributions which were
matched by such Matching Contributions are refunded as Excess Contributions
under this Subsection 4.05(3)(b)(i).

(vi) The earnings or losses allocable to Excess Contributions for the applicable
Plan Year shall be determined by multiplying the total income (or loss)
allocable the Pre-Tax Contribution Account for the applicable Plan Year by a
fraction, the numerator of which is the Excess Contribution on behalf of the
Participant for the applicable Plan Year and the denominator of which is the
balance of the Participant’s Pre-Tax Contribution Account on the last day of the
applicable Plan Year (prior to any refund or redistribution of Excess
Contributions), reduced by the income or gain (or increased by the loss)
allocable to such total amount for the Plan Year.

(vii) The income allocable to Excess Contributions, for purposes of Subsections
4.05(3)(b)(i) and 4.05(3)(b)(ii), shall include all earnings and appreciation,
including such items as interest, dividends, rent, royalties, gains from the
sale of property, appreciation in the value of stock, bonds, annuity and life
insurance contracts, and other property, without regard to whether such
appreciation has been realized.

(viii) No income allocable to Excess Contributions for the period between the
end of the Plan Year and the date of the distribution shall be refunded.

 

20



--------------------------------------------------------------------------------

(c) In addition to or in lieu of the above procedures to conform Pre-Tax
Contributions to the limitations of Subsection 4.05(1), the Employer may make a
QNEC on behalf of any Non-Highly Compensated Employee. In the event a QNEC is to
be allocated to a Participant under either this Subsection 4.05(3)(c) or
Subsection 4.07(2)(d) such allocation shall equal the maximum amount which can
be allocated to that Participant without causing the total amount allocated to
the Participant under the Plan to exceed the limitation of Section 5.06,
provided that QNECs shall be allocated first to the account of Non-Highly
Compensated Employees who have the lowest Compensation for the Plan Year, then
as the Actual Deferral Ratios (or, if applicable, the Actual Contribution
Ratios) of those Participants increase, allocations shall be made to the
accounts of Non-Highly Compensated Employees with the next lowest Compensation
and so on until the entire QNEC has been allocated.

4.05(4) For purposes of this Section 4.05:

(a) “Actual Deferral Percentage” (or “ADP”) shall mean for Eligible Employees
the average (arithmetic mean) of the Actual Deferral Ratios (calculated
separately for each Eligible Employee to the nearest one-hundredth of one
percent), which equals

(i) the sum of the Pre-Tax Contributions actually contributed to the Trust on
behalf of such Employee and allocated to his Pre-Tax Contribution Account for
such Plan Year, plus

(A) the Qualified Nonelective Contributions, if any, actually contributed to the
Trust on behalf of such Employee and allocated to his Pre-Tax Contribution
Account for such Plan Year, and

(B) the Matching Contributions (other than Qualified Nonelective Contributions),
if any, actually contributed to the Trust on behalf of such Employee and
allocated to his Pre-Tax Contribution Account for such Plan Year that qualify
for aggregation under Code section 401(k)(3)(D)(ii) and are designated by the
Plan Administrator as includible in this computation for this Plan Year, divided
by

(ii) the Total Compensation received by the Employee during the Plan Year, such
average of ratios being multiplied by one hundred (100).

(iii) Any Pre-Tax Contributions taken into account for purposes of the Actual
Deferral Percentage shall: (i) (but for the election which such Employee made in
accordance with Section 3.04) relate to Total Compensation that would have been
received by such Employee during the Plan Year; or (ii) be attributable to
services performed by the Employee in the Plan Year and (but for the election
which such Employee made in accordance with Section 3.04) would have been
received by the Employee within two and one-half months after the end of the
Plan Year; and (iii) be allocated to the Employee’s Pre-Tax Contribution Account
as of a date within the Plan Year; and (iv) not be contingent upon the
Employee’s participation in the Plan or performance of services on any date
subsequent to the date as of which such contributions are allocated; and
(v) shall be actually paid to the Plan no later than the end of the twelve
(12) month period immediately following the Plan Year to which such contribution
relates.

 

21



--------------------------------------------------------------------------------

(iv) To the extent that the Plan Administrator elects, pursuant to the above
paragraph, to take Matching Contributions (other than Qualified Nonelective
Contributions) for such Plan Year, that meet the requirements of the applicable
Regulations, into account in computing the Actual Deferral Percentage, the
Actual Contribution Percentage tests under Section 4.07 must still be completed
and satisfied separately, and in doing so the Employer shall disregard the
Matching Contributions used in computing the Actual Deferral Percentage for such
Plan Year. Any Matching Contributions taken into account for purposes of
determining the Actual Deferral Percentage shall be: (i) allocated only to the
accounts of Participants who are not Non-Highly Compensated Employees;
(ii) allocated to such Employees’ Pre-Tax Contribution Account (and at the
discretion of the Plan Administrator to the subaccount for Qualified Nonelective
Contributions); and (iii) shall be nonforfeitable and treated for all purposes
as Pre-Tax Contributions, including for purposes of the directly preceding
paragraph of this Subsection 4.05(4)(a) and Section 4.09 but such amounts will
be prohibited from being withdrawn as hardship withdrawals as provided in
Subsection 4.10.

(v) For purposes of this Section, the ratio calculated for any Eligible Employee
who is a Highly Compensated Employee for the Plan Year and who is eligible to
have Pre-Tax Contributions allocated to his account under two or more plans or
arrangements described in Code section 401(k) that are maintained by the
Employer shall be determined as if all such contributions were made under a
single arrangement. Further, in the event that this Plan satisfies the
requirements of Code sections 401(a)(4) and 410(b) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
Code sections 401(a)(4) and 410(b) only if aggregated with this Plan, the Actual
Deferral Percentage shall be determined by calculating the ratio for each
Eligible Employee as if all such plans were a single plan. If the Plan is
permissively aggregated with another plan in order to comply with the
limitations of Subsection 4.05(1), such aggregated plans must also meet the
requirements of Code sections 401(a)(4) and 410(b) as a single plan.

(b) “Excess Contributions” shall mean, with respect to any Plan Year, the excess
of (i) the aggregate amount of contributions, if any, included under Subsection
4.05(4)(a) in the Actual Deferral Percentage computation for the Plan Year that
were actually paid over to the Trust on behalf of Highly Compensated Employees
for such Plan Year, over (ii) the maximum amount of such Pre-Tax Contributions
permitted under the limitations of Subsections 4.05(1).

(c) “Highly Compensated Employee” shall mean any Eligible Employee who is a
highly compensated employee as defined in Code section 414(q) and the
regulations thereunder using the calendar year election of Treasury Regulation
Section 1.414(q)-1T, Q&A 14(b). Generally, a Highly Compensated Employee is any
Employee who:

(i) was at any time a ‘five percent owner,’ as defined in Section 416(i)(1) of
the Code, during the Plan Year for which the definition is being applied or
during the preceding Plan Year with respect to an Employer;

(ii) for the preceding Plan Year -

(A) received Compensation from the Employer in excess of Eighty-Five Thousand
Dollars ($85,000.00) as indexed at the same time and in the same manner as under
Code section 415(d), and;

 

22



--------------------------------------------------------------------------------

(B) if the Employer elects, was in the group of Employees of an Employer and all
Participating Companies consisting of the top twenty percent (20%) of the
Employees when ranked on the basis of Compensation paid during the Plan Year.
For purposes of determining the number of Employees in the top-paid group,
Employees who have not completed six (6) months of Service, normally work less
than seventeen and one-half (172) hours per week, normally work during six
(6) or less months per year, have not attained the age of twenty-one (21), are
nonresident aliens with no earned income from sources within the United States
(within the meaning of Section 861(a)(3) of the Code), or are included in a unit
of employees covered by a collective bargaining agreement (except to the extent
provided in regulations), shall not be included.

(d) “Non-Highly Compensated Employee” means any Eligible Employee who is not a
Highly Compensated Employee.

(e) “Eligible Employee” shall mean for or during a Plan Year each Employee who
is eligible to become a Participant, including those Employees who are eligible
to but fail to file the election required by Section 3.04; provided, however,
that those Employees of ClubCorp International Resource Company who are
nonresident aliens who receive no earned income (within the meaning of Code
section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3)) shall not be treated as Eligible Employees for purposes of
this Section 4.05.

(f) “Total Compensation” means any payments received by an Eligible Employee for
the Plan Year in question from an Affiliated Company which meet the definition
of Total Compensation chosen by the Plan Administrator for that Plan Year. Any
such definition chosen by the Plan Administrator shall satisfy the requirements
of Code section 414(s) and all related Treasury Regulations. In the event an
Employee begins, resumes, or ceases to be an Eligible Employee during a Plan
Year, the amount of the Employee’s Total Compensation for the entire Plan Year
shall be taken into account for purposes of this Section 4.05(4)(f). The Total
Compensation of each Participant taken into account in determining allocations
for any Plan Year shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code. “Total
Compensation” means Compensation during the Plan Year or such other consecutive
12-month period over which Compensation is otherwise determined under the Plan
(the determination period). The cost-of-living adjustment in effect for a
calendar year applies to Total Compensation for the determination period that
begins with or within such calendar year.

4.06 Distribution of Excess Deferrals. If a Participant is required to include
in his gross income for a calendar year elective deferrals (as defined in Code
section 402(g)(3)) which exceeded Twelve Thousand Dollars ($12,000) (or such
greater amount as determined by the Secretary of the Treasury pursuant to
cost-of-living increases) for such year, such amounts shall be referred to as
“Excess Deferrals” and shall be distributed to the Participant. The Plan
Administrator shall distribute such Excess Deferrals, adjusted for any income or
losses allocable to such amount (determined in accordance with the principles of
Subsection 4.05(3)(b)), for the Plan Year in question not later than the time
determined under Subsection 4.05(3)(b), provided, however, that the amount of
Excess Deferrals to be distributed shall be reduced by Excess Contributions
previously distributed in accordance with Subsection 4.05(3)(b) to the Employee
from the Plan which are attributable to such Plan Year. Any distribution made
pursuant to this Section may be made notwithstanding any other provision of this
Plan.

 

23



--------------------------------------------------------------------------------

4.07 Limitation on Matching Contributions. Each Plan Year, the Plan shall
satisfy the nondiscrimination tests in Code section 401(m).

4.07(1) Notwithstanding any other provision of this Plan, the “Actual
Contribution Percentage” (or “ACP”) of Matching Contributions made to the Plan
for Highly Compensated Employees during the Plan Year shall not exceed the
greater of the limitations indicated below:

(a) One hundred twenty-five percent (125%) of the ACP for all Non-Highly
Compensated Employees; or

(b) The lesser of: (i) the sum of the ACP for all Non-Highly Compensated
Employees plus two percent (2%); or (ii) two hundred percent (200%) of the ACP
for all Non-Highly Compensated Employees.

4.07(2) In the event that following the end of the Plan Year, it is determined
by the Plan Administrator that the Matching Contributions allocated to Highly
Compensated Employees exceed the limitations of Subsection 4.07(1), then the
amount in excess of such limitation (“Excess Aggregate Contributions”) (and
income thereon) shall be corrected in accordance with the following rules.

(a) (i) Distribute the Excess Aggregate Contributions, as adjusted for allowable
income, during the next Plan Year.

(ii) Excess Contributions are calculated by determining the dollar value of the
aggregate of the reductions in the Actual Contribution Ratios for each Highly
Compensated Employee that would otherwise be necessary to meet the limitations
of Subsections 4.07(1) and 4.07(2). In calculating these Excess Aggregate
Contributions, the following leveling method shall be used. The Actual
Contribution Ratio of the Highly Compensated Employee with the highest Actual
Contribution Ratio is reduced to the extent required to (i) enable the Plan to
satisfy the limitations of Subsections 4.07(1) and 4.07(2), or (ii) cause such
Highly Compensated Employee’s Actual Contribution Ratio to equal the Actual
Contribution Ratio of the Highly Compensated Employee with the next highest
Actual Contribution Ratio, whichever occurs first. This process must be repeated
(taking into consideration previous reductions under this method) until the
limitations of Subsection 4.05(1) is met. The dollar value of the reductions in
the Actual Contribution Ratio for each Highly Compensated Employee (rounded to
the nearest one cent ($.01)) are then calculated and added together to arrive at
the Excess Aggregate Contributions.

(iii) The amount of Excess Aggregate Contributions to be distributed to
individual Highly Compensated Employees is determined by applying Excess
Aggregate Contributions to reduce the dollar amount of Matching Contributions
made on behalf of such Highly Compensated Employees. In distributing Excess
Matching Contributions, the following leveling method shall be used. The
Matching Contributions of the Highly Compensated Employee with the highest
dollar amount of Matching Contributions are reduced to the extent required
(i) for the reduction, when added to all previous reductions under this method,
to equal the Excess Aggregate Contributions, or (ii) to cause the dollar value
of such Highly Compensated Employee’s Matching Contributions to equal the dollar
value of the Highly Compensated Employee with the next highest dollar value of
Matching Contributions, which ever occurs first. This process must be repeated
(taking into consideration previous reductions under this method) until the
total of all

 

24



--------------------------------------------------------------------------------

reductions equals the Excess Aggregate Contribution. The amount of Excess
Aggregate Contributions to be distributed to each affected Highly Compensated
Employee is equal to the Matching Contributions made on behalf of such Employee
prior to reduction of the Excess Aggregate Contributions under the above method,
less the Matching Contributions on behalf of such Employee after reductions made
under the above method.

(b) In addition to or in lieu of the above procedures to conform Matching
Contributions to the limitations of Subsection 4.07(1), the Employer may make a
QNEC on behalf of any Non-Highly Compensated Employee to the extent necessary to
insure the limitations of Subsection 4.07(1) are met. Such QNECs shall be
included in the calculations under Subsection 4.07(1) only if the requirements
of Treasury Regulation Section 1.401(m)-l(b)(5) (or any successor thereto) are
met. In addition, the Plan Administrator may designate that all or part of the
Pre-Tax Contributions shall be included in the calculations under Subsection
4.07(1) (any such amounts shall not be included in the calculations under
Subsection 4.05(1)) provided such use complies with the requirements of Treasury
Regulation Section 1.401(m)-l(b)(2) (or any successor thereto).”

4.07(3) In determining the amount of income allocable to Excess Aggregate
Contributions which are being distributed or forfeited, the following rules
shall apply:

(a) The income allocable to Excess Aggregate Contributions for the Plan Year in
which the contributions are made is the income for the Plan Year with respect to
the Highly Compensated Employee’s Matching Contributions multiplied by a
fraction, the numerator of which is the amount of Excess Aggregate Contributions
made on behalf of the Highly Compensated Employee for the Plan Year and the
denominator of which is the balance of the Participant’s Matching Contributions
as of the end of the Plan Year before adjustment of his Employer Contribution
Account in accordance with the provisions of Article 6. For purposes of this
Subsection 4.07(3), the income of the Plan shall mean all earnings, gains and
losses computed in accordance with the provisions of Article 6.

(b) No income allocable to Excess Aggregate Contributions for the period between
the end of the Plan Year and the date of the distribution shall be refunded.

4.07(4) For purposes of this Section 4.07:

(a) “Actual Contribution Percentage” (or “ACP”) shall mean for Eligible
Employees the average (arithmetic mean) of the Actual Contribution Ratios
(calculated separately for each Eligible Employee to the nearest one-hundredth
of one percent), which equals:

(i) the sum of Matching Contributions actually contributed to the Trust on
behalf of such Employee and allocated to his Employer Contribution Account for
the Plan Year, plus

(ii) the Qualified Nonelective Contributions actually contributed to the Trust
on behalf of such Employee and allocated to his Pre-Tax Contribution Account for
the Plan Year, plus

(iii) the Pre-Tax Contributions actually contributed to the Trust on behalf of
such Employee and allocated to his Pre-Tax Contribution Account for the Plan
Year, that qualify for aggregation under Code section 401(m)(3) and are
designated by the Plan Administrator as includible in this computation for this
Plan Year, divided by

 

25



--------------------------------------------------------------------------------

(iv) the Total Compensation, as defined in Subsection 4.05(4)(f), received by
the Employee during the Plan Year, such average of ratios being multiplied by
one hundred (100).

(v) To the extent that the Plan Administrator elects, pursuant to the above
paragraph, to take Pre-Tax Contributions (and other contributions) listed in
Subsection 4.05(4)(a) into account in computing the Actual Contribution
Percentage for such Plan Year, the Actual Deferral Percentage test under
Section 4.05 must be satisfied separately, disregarding Pre-Tax Contributions
(and other contributions) listed in Subsection 4.05(4)(a) but used in computing
the Actual Contribution Percentage for such Plan Year.

(vi) In calculating ACP, all Pre-Tax Contributions taken into account for
purposes of determining the Actual Contribution Percentage shall: (i) (but for
the election which such Employee made in accordance with Section 3.04) relate to
Total Compensation that would have been received by such Employee during the
Plan Year; or (ii) be attributable to services performed by the Employee in the
Plan Year (but for the election which such Employee made in accordance with
Section 3.04) and would have been received by the Employee within two and
one-half months after the end of the Plan Year; and (iii) be allocated to the
Employee’s Pre-Tax Contribution Account (and at the discretion of the Plan
Administrator to the subaccount for Qualified Nonelective Contributions) as of a
date within the Plan Year; and (iv) not be contingent upon the Employee’s
participation in the Plan or performance of services on any date subsequent to
the date as of which such contributions are allocated; and (v) shall be actually
paid to the Plan no later than the end of the twelve (12) month period
immediately following the Plan Year to which such contribution relates; and
(vi) shall be considered for purposes of the ACP with respect to amounts
allocated only to the Pre-Tax Contribution Accounts of Non-Highly Compensated
Employees.

(vii) In calculating ACP, a Matching Contribution shall be taken into account
for a Plan Year only if such Matching Contribution: (i) is made on account of
the Employee’s Pre-Tax Contribution for the Plan Year; (ii) is allocated to the
Employee as of a date during such Plan Year; and (iii) is paid to the Trust not
later than the last day of the twelfth (12th) month following the close of such
Plan Year.

(viii) In calculating ACP, all employee contributions and employer matching
contributions (as defined in Code section 401(m)(4)) of any Highly Compensated
Employee who participates in more than one plan maintained by an Affiliated
Company shall be aggregated for purposes of determining such percentage.

(ix) In calculating ACP, all employee contributions and employer matching
contributions (as defined in Code section 401(m)(4)) to any plan required to be
aggregated with the Plan for purposes of Code section 401(a)(4) or 410(b) shall
be treated as if made under the Plan. If the Plan is permissively aggregated
with another plan in order to comply with the limitations of Subsection 4.07(1),
such aggregated plans must also meet the requirements of Code sections 401(a)(4)
and 410(b) as a single plan.

 

26



--------------------------------------------------------------------------------

(b) “Highly Compensated Employee” shall mean a Highly Compensated Employee as
defined in Subsection 4.05(4)(c).

(c) “Non-Highly Compensated Employee” shall mean a Non-Highly Compensated
Employee as defined in Subsection 4.05(4)(d).

(d) “Eligible Employee” shall mean an Eligible Employee as defined in Subsection
4.05(4)(e).

(e) “Total Compensation” shall mean compensation as defined in Subsection
4.05(4)(f).

4.08 General Withdrawal from After-Tax Contribution Account. Upon application by
the Participant received by the Plan Administrator, a Participant may, in
accordance with Section 4.11, withdraw all or a portion of the value of such
Participant’s After-Tax Contribution Account; provided, however, that: (i) all
partial withdrawals must be for a minimum of Five Hundred Dollars ($500); and
(ii) all partial withdrawals over Five Hundred Dollars ($500) must be made in
Two Hundred Fifty Dollar ($250) increments. Withdrawals under this Section shall
be valued and the amounts of the withdrawal shall be subtracted from the
Participant’s After-Tax Contribution Account as of the Allocation Date
coincident with or next following the date such request for withdrawal is
received by the Plan Administrator. The actual payment of the amount to be so
withdrawn shall occur as soon as administratively feasible on or after such
date.

4.09 General Withdrawal of Pre-Tax Contributions and Distribution Restrictions.

4.09(1) Notwithstanding any Plan provisions to the contrary, and except as
provided in Section 4.10 amounts held in a Participant’s Pre-Tax Contribution
Account are not distributable prior to the earliest of:

(i) his separation from service (as defined in Code section 401(k) and the
Treasury Regulations thereunder) pursuant to Article 10;

(ii) his Disability pursuant to Article 8;

(iii) his Death pursuant to Article 9;

(iv) his attainment of age 592 pursuant to Subsection 4.09(2);

(v) the termination of the Plan; provided, however, that a distribution is
allowable under this provision only if neither the Employer nor another company
in an Affiliated Group with the Employer maintains a successor plan (as defined
in Treasury Regulations Section 1.401(k)-1(d)(3)) other than an employee stock
ownership plan on the date of distribution;

(vi) the disposition, to a corporation that is not in an Affiliated Group with
the Employer, of substantially all (at least eighty-five percent (85%)) of the
assets (within the meaning of Code section 409(d)(2)) used by the Employer in a
trade or business of the Employer, but only if the Participant continues
employment with the transferee corporation, the Employer continues to maintain
the Plan, and the distribution is in connection with the disposition that causes
the Participant’s employment transfer or as determined by the Plan Administrator
as permitted by Revenue Procedure 2000-27; or

 

27



--------------------------------------------------------------------------------

(vii) the disposition, to an entity or individual that is not in an Affiliated
Group with the Employer, of the Employer’s interest in a subsidiary (within the
meaning of Code section 409(d)(3)) in which the Participant is employed, but
only if the Participant continues employment with the subsidiary, the Employer
continues to maintain the Plan, and the distribution is in connection with the
disposition that causes the Participant’s employment transfer.

A distribution may be made under (v), (vi), or (vii) of Subsection 4.09(1) only
if it constitutes a total distribution of the sum of (i) the Participant’s
balances in all of his Accounts and (ii) his account balances under any other
profit sharing plan of the Employer or of a company in an Affiliated Group with
the Employer.

4.09(2) A Participant who has attained age 59-1/2 may withdraw all or any
portion of the balance of his previously unwithdrawn Pre-Tax Contributions as of
the Allocation Date coincident with or next following the date such request for
withdrawal is received by the Plan Administrator. The actual payment of the
amount to be so withdrawn shall occur as soon as administratively feasible on or
after such date. Notwithstanding that the Participant has elected to receive an
in-service withdrawal under this paragraph, the Participant shall continue to be
eligible to participate in the Plan on the same basis as prior to the
withdrawal.

If, at any time, a Participant withdraws less than the entire amount which is
available for his withdrawal under this Subsection 4.09(2) at such time from his
Pre-Tax Contribution Account, then such Participant must withdraw a minimum
amount equal to Five Hundred Dollars ($500.00).

4.10 Hardship Withdrawals from After-Tax Contribution Account and Pre-Tax
Contribution Account.

4.10(1) Upon application by a Participant, the Plan Administrator may, in
accordance with the provisions of this Section and Section 4.11 permit such
Participant to withdraw a portion of the value of such Participant’s After-Tax
Contribution Account or Pre-Tax Contribution Account, pursuant to the following
provision. Of the following provisions, all but Subsections 4.10(2) and 4.10(6)
shall apply to withdrawals of After-Tax Contributions and all but Subsection
4.10(7) shall apply to withdrawals of Pre-Tax Contributions. Notwithstanding the
preceding, a Participant shall in any case be precluded from making a hardship
withdrawal of any amount in his Pre-Tax Contribution Account attributable to
Qualified Nonelective Contributions, Matching Contributions, or Discretionary
Contributions.

4.10(2) No withdrawal may be made for any purpose other than a Permitted
Purpose, as defined in Subsection 4.10(6).

4.10(3) Application for withdrawal must be made in such form as prescribed by
the Plan Administrator, and must set out in detail the circumstances
establishing that the proposed withdrawal is for a Permitted Purpose.

4.10(4) Before the Plan Administrator will permit a Participant to make a
hardship withdrawal pursuant to this Section, the Participant must submit
representation that his financial

 

28



--------------------------------------------------------------------------------

need cannot be relieved: (i) through reimbursement or compensation by insurance
or otherwise; (ii) by reasonable liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need; (iii) by cessation of Pre-Tax Contributions under the Plan; (iv) by other
distributions or nontaxable (at the time of the loan) loans from plans
maintained by the Employer or by any other employer; or (v) by borrowing from
commercial sources on reasonable commercial terms.

4.10(5) The Plan Administrator’s determination of whether the application meets
the requirements of this Section shall be final and conclusive, and in making
such determination, the Plan Administrator shall follow uniform and
nondiscriminatory rules.

4.10(6) The expression “Permitted Purpose,” as used in this Section, means a
withdrawal which is necessary in light of immediate and heavy financial need of
the Participant which is: (i) for payment of medical expenses described in Code
section 213 of the Participant, the Participant’s spouse, dependents (as defined
in Code section 152) or parents as necessary for such persons to obtain medical
care described in Code section 213; (ii) for purchase of a principal residence
of the Participant; (iii) for payment of tuition and related educational fees
for the next twelve (12) months of post-secondary education for the Participant
or such Participant’s spouse, children or dependents; (iv) needed to prevent
eviction of the Participant from his principal residence or foreclosure on the
mortgage of the Participant’s principal residence; (v) for payment of funeral
expenses for the Participant’s spouse, dependents or parents; or (vi) needed to
prevent the enforcement of state or federal tax liens. Such withdrawal shall not
be permitted unless the Plan Administrator determines the Participant has
obtained all distributions (other than hardship distributions) and all
nontaxable loans currently available under all plans maintained by any
Affiliated Company, and in no event will such payment exceed the amount required
to meet such financial need.

4.10(7) Hardship withdrawal payments under Subsection 4.10(1) shall not exceed
eighty percent (80%) of the balance in the Participant’s After-Tax Contribution
Account as of the most currently available Allocation Date and shall be paid as
soon as practicable following receipt by the Plan Administrator of the
application for withdrawal and shall be subtracted from the Participant’s
After-Tax Contribution Account as of the date on which the distribution occurs,
prior to allocation of earnings, losses, appreciation and depreciation since the
last Allocation Date.

4.10(8) Hardship withdrawal payments under Subsection 4.10(1) shall not exceed
the excess of: (i) the Participant’s actual Pre-Tax Contributions; over (ii) his
prior withdrawals under Subsection 4.10(1) as of the most currently available
Allocation Date and shall be paid as soon as practicable following receipt by
the Plan Administrator of the application for withdrawal and shall be subtracted
from the Participant’s Pre-Tax Contributions as of the first day of the calendar
quarter in which the distribution occurs, prior to allocation of earnings,
losses, appreciation and depreciation since the last Allocation Date.

4.11 Procedure for Withdrawal.

4.11(1) All withdrawals shall be subject to the Plan Administrator’s
determination that the requirements for withdrawal are satisfied after receipt
of a request for withdrawal on such forms as the Plan Administrator shall
prescribe. If the Plan Administrator is satisfied that the application meets the
requirements of Sections 4.08, 4.09 or 4.10, the application shall be granted.

 

29



--------------------------------------------------------------------------------

4.11(2) When an application for withdrawal is granted under the provisions of
this Section, the Plan Administrator shall give such directions to the Trustee
as appropriate to effectuate the distribution in accordance with the terms
hereof of the interest being withdrawn.

4.12 Discretionary Contributions. Discretionary Contributions, if any, for each
Plan Year shall be in such form (i.e. cash, or Company Stock) and such amount as
the Board, in its sole discretion, may direct; provided however, that the
Discretionary Contributions shall not be less than the amount equal to the
product of: (a) the amount required to fully amortize any outstanding Exempt
Loan; minus (b) the amount already contributed by the Employer as Matching
Contributions pursuant to Section 4.02. However, in no event will the total of
Matching Contributions and Discretionary Contributions exceed the maximum amount
deductible from the Employer’s income for such taxable year under Sections
404(a)(3)(A) and 404(a)(9) of the Code, including any amounts carried over under
Section 404 of the Code. Discretionary Contributions shall: (i) if made in cash,
be allocated to the Other Investments Accounts of Participants’ Employer
Contribution Accounts; and (ii) if made in Company Stock, be allocated to the
Company Stock Accounts of Participants’ Employer Contribution Accounts.
Discretionary Contributions shall be allocated as of the last day of the Plan
Year among all Participants who are employed by an Employer on the last day of
such Plan Year.

If a Participant who is an Eligible Employee ceases to be an Eligible Employee
or is transferred from an Employer to a non-adopting Affiliated Company, he
shall not participate in the allocation of Discretionary Contributions for the
Plan Year in which the cessation or transfer took place. If an Employee
transfers to an adopting Employer, such Employee shall become an Eligible
Employee and eligible to receive an allocation pursuant to the terms of this
Section 4.12.

4.13 Securities Law Limitations on Contributions. The Plan Administrator may, in
a nondiscriminatory manner determined in its sole discretion, reduce, suspend,
or refund contributions, as necessary to ensure that the offer and sale of
interests in the Plan and the offer and sale of Company Stock in connection with
the Plan comply with all requirements under the Securities Act of 1933, as
amended (the “Securities Act”), and any other applicable federal or state
securities laws.

 

30



--------------------------------------------------------------------------------

ARTICLE 5. - ALLOCATION TO PARTICIPANTS’ ACCOUNTS

5.01 Trust Accounts. The Plan Administrator shall create and maintain adequate
records to reflect all transactions of the Trust and to disclose the interest in
the Trust of each Participant, former Participant, Beneficiary, or Alternate
Payee who has an undistributed interest in the Fund.

5.01(1) Individual Accounts. Where appropriate, the Plan Administrator shall
establish and maintain for each Participant a Pre-Tax Contribution Account, an
Employer Contribution Account, an After-Tax Contribution Account and an Employer
Divestiture Account which Accounts are collectively referred to herein as an
Account.

(a) Pre-Tax Contribution Account. Each Participant’s Pre-Tax Contribution
Account shall be further subdivided into the following two Accounts:

(i) Company Stock Account. A Company Stock Account shall be established under
each Participant’s Pre-Tax Contribution Account and shall be credited with all
Pre-Tax Contributions made by the Participant which are invested in Company
Stock.

(ii) Other Investments Account. An Other Investments Account shall be
established under each Participant’s Pre-Tax Contribution Account and shall be
credited with all Pre-Tax Contributions made by the Participant which are not
invested in Company Stock and if applicable, Qualified Nonelective Contributions
made on the Participant’s behalf.

(b) Employer Contribution Accounts. Each Participant’s Employer Contribution
Account shall be further subdivided into the following two Accounts:

(i) Company Stock Account. A Company Stock Account shall be established under
each Participant’s Employer Contribution Account and shall be credited with all
Matching Contributions and Discretionary Contributions made on behalf of a
Participant which are invested in Company Stock.

(ii) Other Investments Account. An Other Investments Account shall be
established under each Participant’s Employer Contribution Account and shall be
credited with all Matching Contributions and Discretionary Contributions made on
behalf of a Participant which are not invested in Company Stock.

5.01(2) General Account. The Plan Administrator shall also establish and
maintain for the Trust suspense accounts to be known as an Unallocated Company
Stock Account and an Unallocated Other Investments Account, in the event Company
Stock is acquired with the proceeds of an Exempt Loan.

5.01(3) Rights in Trust. The maintenance of individual Accounts is only for
accounting purposes, and a segregation of the assets of the Trust to each
Account shall not be required.

5.02 Contribution Allocations to Accounts.

 

31



--------------------------------------------------------------------------------

5.02(1) Pre-Tax Contribution Account.

(a) Company Stock Account. The Company Stock Account of the Pre-Tax Contribution
Account of each Participant shall be increased (or decreased) as of each
Allocation Date by his: (1) Pre-Tax Contributions invested in Company Stock; and
(2) stock (in kind) dividends on Company Stock held in the Company Stock Account
of his Pre-Tax Contribution Account. Such increase shall be recorded in whole
and fractional shares of Company Stock in order that such Account shall share in
any appreciation in the market value of the shares of Company Stock in the
Company Stock Account, or in any decreases in such market value.

(b) Other Investments Account. The Other Investments Account of the Pre-Tax
Contribution Account of each Participant will be increased (or decreased) as of
each Allocation Date by the dollar value of his: (1) Pre-Tax Contributions not
invested in Company Stock; (2) Qualified Nonelective Contributions made on his
behalf, if any; (3) his allocable share (determined under Subsection 5.02(4)
below) of the net income or loss attributable to this Account; (4) appreciation
(or depreciation) in the fair market value of the assets of the Trust (other
than Company Stock) attributable to this Account; and (5) cash dividends and
other rights or warrants allocable to Company Stock held in the Company Stock
Account of his Pre-Tax Contribution Account.

5.02(2) Employer Contribution Account.

(a) Company Stock Account. The Company Stock Account of the Employer
Contribution Account of each Participant shall be increased (or decreased) as of
each Allocation Date by his allocable share (determined under Subsection 5.02(4)
below) of: (1) Matching Contributions contributed in kind by the Employer or
invested in Company Stock by the Trust; (2) Discretionary Contributions
contributed in kind by the Employer or invested in Company Stock by the Trust;
(3) stock (in kind) dividends on Company Stock held in the Company Stock Account
of his Employer Contribution Account; and (4) Company Stock released from the
Unallocated Company Stock Account. Such increase shall be recorded in whole and
fractional shares of Company Stock in order that such Account shall share in any
appreciation in the market value of the shares of Company Stock in the Company
Stock Account, or in any decreases in such market value.

(b) Other Investments Account. The Other Investments Account of the Employer
Contribution Account of each Participant shall be increased (or decreased) as of
each Allocation Date by the dollar value of his: (1) Matching Contributions in
other than Company Stock; (2) Discretionary Contributions in other than Company
Stock; (3) his allocable share (determined under Subsection 5.02(4) below) of
the net income or loss attributable to this Account; (4) appreciation (or
depreciation) in the fair market value of the assets of the Trust (other than
Company Stock) attributable to this Account; (5) proceeds from the disposition
of Company Stock previously held in the Company Stock Account of his Employer
Contribution Account; and (6) his allocable share of cash and other rights or
warrants with respect to fractional shares of Employer Contributions in Company
Stock that cannot be allocated to the Company Stock Account of his Employer
Contribution Account. It will be decreased for: (1) any payments on purchases of
Company Stock or repayment of debt (including principal and interest) incurred
for the purchase of Company Stock which are attributable to such Account;
(2) any distributions or withdrawals; and (3) any expenses or Trustee’s
compensation paid or reimbursed out of the Trust pursuant to Section 13.15
hereof or pursuant to the Trust Agreement.

 

32



--------------------------------------------------------------------------------

(c) Employer Contributions. Notwithstanding Subsections 5.02(2)(a) and
(b) above, if in any Plan Year the foregoing allocation would result in more
than one-third (1/3) of total Employer Contributions for such Plan Year being
allocated to the Prohibited Group, no Employer Contributions in excess of
one-third (1/3) of total Employer Contributions shall be allocated to members of
such group, but such excess shall be reallocated to all other eligible
Participants according to the ratio that each such other eligible Participant’s
Compensation bears to the total Compensation of all such other eligible
Participants. For purposes of this Subsection, the “Prohibited Group” means a
group of Participants consisting of highly compensated employees, as described
in section 414(q) of the Code.

5.02(3) Unallocated Company Stock Account and Unallocated Other Investments
Account.

(a) Unallocated Company Stock Account. The Unallocated Company Stock Account
shall be increased as of each Allocation Date with the number of shares of
Company Stock purchased with the proceeds of an Exempt Loan. The Unallocated
Company Stock Account shall also be increased as of each Allocation Date with
the stock (in kind) dividends received with respect to Company Stock held in
such Account. The Unallocated Company Stock Account shall be decreased by the
number of shares of Company Stock that are to be released from such Account in
accordance with the provisions of Subsection 5.05(2) hereof.

(b) Unallocated Other Investments Account. The Unallocated Other Investments
Account will be increased as of each Allocation Date (or decreased) by: (1) the
dollar value of such Account’s allocable share of the net income (or loss) of
the Trust attributable to such Account; (2) cash dividends and other rights or
warrants received with respect to Company Stock in the Unallocated Company Stock
Account; and (3) amounts attributable to such Account that are used to pay an
Exempt Loan in accordance with Subsection 5.05(4) hereof.

5.02(4) Earnings Allocation Procedures. Subject to Section 5.06 below, Accounts
shall be adjusted in accordance with the following:

(a) Income and Appreciation in Value of Other Investments Accounts in the Trust.
The income of the Other Investments Accounts, the Unallocated Other Investments
Account, the Employer Divesture Accounts and the After-Tax Contribution Accounts
in the Trust (including the appreciation or depreciation in value of the assets
in the Other Investments Accounts, the Employer Divesture Accounts and the
After-Tax Contribution Accounts in the Trust) shall be allocated as of each
Allocation Date to such Accounts in proportion to the balances in such Accounts
as of the next preceding Allocation Date, but after first reducing each Account
balance by any distributions or charges from such Account since the next
preceding Allocation Date.

Any dividends allocated to the Unallocated Other Investments Account, to the
extent not used to pay principal and interest on an Exempt Loan, shall:
(i) first be allocated as a Matching Contribution pursuant to
Section 5.05(3)(a); and (ii) to the extent such amounts exceed the Employer’s
Matching Contribution obligations for the Plan Year shall be allocated as a
Discretionary Contribution pursuant to Section 5.05(3)(b).

 

33



--------------------------------------------------------------------------------

(b) Income and Appreciation in Value of Company Stock Accounts in the Trust. The
income (except stock (in kind) dividends with respect to Company Stock and
except the unrealized appreciation or depreciation in value of the assets in the
Company Stock Accounts in the Trust) of both the Company Stock Accounts and the
Unallocated Company Stock Account of the Trust shall be allocated as of each
Allocation Date to the Other Investments Accounts and Unallocated Other
Investments Account, as is appropriate, in proportion to the balances, as of the
last Allocation Date, in the respective Company Stock Accounts or Unallocated
Company Stock Account to which the income is attributable but after first
reducing each such Account balance by any distributions or charges from such
Accounts since the last Allocation Date. Cash or stock (in kind) dividends with
respect to Company Stock shall be allocated to the Account which held the
Company Stock that generated the cash or stock (in kind) dividend; provided,
however, that cash or stock (in kind) dividends with respect to Company Stock
then allocated to the Unallocated Company Stock Account or the Unallocated Other
Investments Account may first be used to pay principal and interest on an Exempt
Loan.

5.03 Time of Allocating Contributions. Subject to Sections 4.07, 5.06 through
5.08 and Subsection 19.03(2), Pre-Tax Contributions and Matching Contributions
shall be allocated as of the Allocation Date among all Participants (the
“Eligible Participants”) who have made Pre-Tax Contributions, respectively,
since the last Allocation Date. Each Participant’s allocable share of Matching
Contributions shall equal twenty percent (20%) of such Participant’s Pre-Tax
Contributions since the last Allocation Date. Discretionary Contributions, if
any, for each Plan Year shall be allocated as of the last day of the Plan Year.
QNECs shall be allocated in accordance with Subsection 4.05(3)(c).

5.04 Accounts of Participants Transferred to an Affiliated Company Which Has Not
Adopted the Plan. If a Participant is transferred to an Affiliated Company which
has not adopted the Plan, the amount in the Trust which is credited to his
Accounts shall continue to share in the earnings, losses, appreciation, or
depreciation of the Trust Fund, and such Participant’s rights and obligations
with respect to such Accounts shall be governed by the provisions of the Plan
and Trust.

5.05 Treatment of Company Stock Purchased under an Exempt Loan.

5.05(1) Debt Purchase of Company Stock. Any Company Stock purchased by the Trust
under an Exempt Loan shall be allocated initially to the Unallocated Company
Stock Account.

5.05(2) Release from Unallocated Company Stock Account. As of each Allocation
Date, there shall be released from the Unallocated Company Stock Account a
portion of the Company Stock purchased under an Exempt Loan by the Trust equal
to the number of shares determined by taking the shares so purchased which have
not theretofore been released from the Unallocated Company Stock Account
multiplied by the ratio of (1) the amount of principal and interest paid under
the Exempt Loan subsequent to the last Allocation Date, to (2) the total of all
principal and interest to be paid for the current and all future years.
Notwithstanding the preceding, the number of shares released pursuant to this
Section 5.05(2) for any Plan Year shall equal the number of shares purchased
under an Exempt Loan which have not theretofore been released from the
Unallocated Company Stock Account and multiplied by the ratio of (1) the amount
of principal and interest paid under the Exempt Loan for the Plan Year to
(2) the total of all principal and interest to be paid for the current and
future years.

 

34



--------------------------------------------------------------------------------

5.05(3) Allocation to Company Stock Accounts. The number of shares of Company
Stock released pursuant to Subsection 5.05(2) shall be allocated to the Company
Stock Accounts of Participants pursuant to the following provisions.

(a) Matching Contributions. The total number of shares released and allocable as
a Matching Contribution shall be determined by multiplying the total shares
released by a fraction the numerator of which is the amount of the cash
contribution needed to fund the Employer’s Matching Contribution obligation for
the Plan Year (after allocation of dividends pursuant to Subsection 5.02(4)(b)),
and the denominator of which is the total amount of cash contributed to the Plan
for such Plan Year. Each Participant’s allocable share of the Company Stock
released which is attributable to the Matching Contribution shall be determined
by multiplying the number of shares released pursuant to the Matching
Contribution by a fraction the numerator of which is the Participant’s Matching
Contribution funds for the Plan Year used to repay principal and interest on an
Exempt Loan and the denominator of which is the aggregate of all Matching
Contribution funds for the Plan Year used to repay principal and interest on an
Exempt Loan.

(b) Discretionary Contributions. The total number of shares released and
allocable as a Discretionary Contribution shall equal all remaining shares
released after application of Subsection 5.05(3)(a). Each Participant’s
allocable share of the Company Stock released which is attributable to the
Discretionary Contribution for the Plan Year shall be determined by multiplying
the number of shares released pursuant to the Discretionary Contribution for the
Plan Year by a fraction the numerator of which is the Participant’s Compensation
for the Plan Year and the denominator of which is the Compensation of all
Participants.

5.05(4) Payments on an Exempt Loan. As of each Allocation Date, installment
payments, including principal and interest, made by the Trust out of Matching
Contributions or Discretionary Contributions since the last preceding Allocation
Date under an Exempt Loan, will decrease the Other Investments Accounts in the
same proportion that Matching Contributions and Discretionary Contributions are
allocated under the provisions of Subsection 5.05(3) hereof. Dividends from the
Unallocated Other Investments Account that are used to pay principal and
interest of any installment payments shall also decrease the Unallocated Other
Investments Account. For purposes of determining payments on an Exempt Loan, to
the extent Matching Contributions are not sufficient to satisfy all amounts
currently due, Discretionary Contributions shall be made in an amount sufficient
to fully satisfy all amounts currently due. Each Exempt Loan shall provide for
payment of principal and interest substantially in accordance with the
following: all income (“specified income”) allocable to the Unallocated Company
Stock Account and Unallocated Other Investments Account that is attributable to
collateral for the obligation shall be used, before any Matching Contributions
or Discretionary Contributions are so used, to pay principal amounts due under
such Exempt Loan; Matching Contributions and Discretionary Contributions shall
be first applied to repay interest under an Exempt Loan with any excess used to
fund current principal requirements not otherwise funded by the specified
income; if the specified income of the Unallocated Company Stock Account and
Unallocated Other Investments Account is not sufficient to pay principal due
under an Exempt Loan, then Matching Contributions and Discretionary
Contributions shall be used to fund the difference; if the specified income
exceeds the amount necessary to pay principal due on Exempt Loans for the Plan
Year, then such excess amount shall be first used to pay interest currently due,
if any, with respect to the Exempt Loan and any remaining amount of income may,
at the direction and in the discretion of the Plan Administrator, be used to

 

35



--------------------------------------------------------------------------------

prepay principal due on an Exempt Loan in succeeding Plan Years. Any remaining
amount of income not so used shall be allocated to Participants’ Accounts in
accordance with Subsections 5.02(4)(a) and 5.02(4)(b).

5.06 Limitation on Annual Additions Under Code section 415. The provisions of
Code section 415 are incorporated by reference, to the extent not expressly
stated below.

5.06(1) Notwithstanding any other provision of the Plan, and except to the
extent permitted under section 414(v) of the Code, if applicable, the Annual
Addition that may be contributed or allocated to a Participant’s Account under
the Plan for any Limitation Year shall not exceed the lesser of: (a) $40,000, as
adjusted for increases in the cost-of-living under section 415(d) of the Code,
or (b) 100 percent of the Participant’s Compensation, within the meaning of
section 415(c)(3) of the Code, for the Limitation Year. The Compensation limit
referred to in (b) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of section 401(h) or section
419A(f)(2) of the Code) which is otherwise treated as an Annual Addition. The
term “Annual Additions” to a Participant’s Account for any Limitation Year shall
mean the sum of:

(a) such Participant’s allocable share of the Matching Contributions and
Discretionary Contributions credited to such Participant within such Limitation
Year provided, however, that any such contributions applied to the payment of
the interest portion of any Exempt Loan shall not be counted as an Annual
Addition;

(b) the amount of such Participant’s Pre-Tax Contributions under the Plan, put
in if any, for such Limitation Year;

(c) any amount allocated to an “individual medical account,” as defined in Code
section 415(l)(2), which is part of a pension or annuity plan maintained by an
Employer; and

(d) any amounts derived from contributions paid or accrued after December 31,
1985, in the first taxable year for which a reserve is established pursuant to
Code section 419A and each subsequent year, which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code section 419A(d)(3)) under a welfare benefit fund
(as defined in Code section 419(e)) maintained by an Employer.

Provided, however, that the twenty-five percent (25%) limitation set forth in
this Subsection 5.06(1)(ii) shall not apply to amounts described in Subsection
5.06(1)(ii)(d).

Solely for purposes of this Section, the determination of a Participant’s
Pre-Tax Contributions for a Limitation Year shall exclude the items set forth in
Treasury Regulations Sections 1.415-6(b)(3)(i)-(iv), and the determination of a
Participant’s allocable share of Matching Contributions for a Limitation Year
shall exclude any Matching Contributions allocated to such Participant for any
of the reasons set forth in Treasury Regulations Sections 1.415-6(b)(2)(ii)-(vi)
(except as otherwise provided in such Sections).

5.06(2) In the event that as a result of: (i) a reasonable error in estimating a
Participant’s Limitation Year Compensation or (ii) other facts and circumstances
which the Internal Revenue Service finds justify the availability of the
provisions of this Subsection and Subsection

 

36



--------------------------------------------------------------------------------

5.02(3), it is determined that the Annual Additions to a Participant’s Account
for any Limitation Year will exceed the limitations contained herein, such
Annual Additions shall be reduced to the extent necessary to meet the
limitations contained in Subsection 5.02(1) by first reducing, to the extent
necessary, such Participant’s After-Tax Contributions, then by reducing, to the
extent necessary, such amounts allocated to the Participant’s Pre-Tax
Contribution Account, then by reducing to the extent necessary, his allocable
share of Matching Contributions for the Plan Year ending within such Limitation
Year. If such prospective reductions are not sufficient to cure the excess
Annual Additions, the Participant’s Pre-Tax Contributions and/or After-Tax
Contributions shall be refunded as necessary to meet the limitations.

5.06(3) If the amount of any Participant’s allocable share of Matching
Contributions is reduced in accordance with Subsection 5.06(2), the amount of
such reduction shall be maintained in a suspense account under the Trust to be
used to reduce Matching Contributions for all Participants for the next
Limitation Year (and succeeding Limitation Years, if applicable). Any suspense
account established pursuant to this Subsection shall not be adjusted to reflect
net income, loss, appreciation or depreciation in the value of the Trust Fund as
provided for a Participant’s regular Accounts pursuant to Article 6.

5.06(4) If the amount of any Participant’s Pre-Tax Contributions are refunded in
accordance with Subsection 5.06(2), the amount of such refund (adjusted for
earnings, losses, appreciation, or depreciation) shall be disregarded for
purposes of the Ten Thousand Five Hundred Dollars ($10,500) limitation set forth
in Subsection 4.04(1)(b) and Section 4.06.

5.06(5) In the event of termination of the Plan, the suspense account described
in Subsection 5.06(3) shall revert to the Company to the extent it may not then
be allocated to any Participant’s Account.

5.07 Limitations on Annual Additions for Employers or Affiliated Companies
Maintaining other Defined Contribution Plans. In the event that any Participant
in this Plan is also a participant under any other Defined Contribution Plan
maintained by an Affiliated Company, the total amount of Annual Additions to
such Participant’s accounts under all such Defined Contribution Plans shall not
exceed the limitations set forth in Subsection 5.06(1). If such total amount of
Annual Additions to each Participant’s Accounts under all such Defined
Contribution Plans does exceed the limitations set forth in Subsection 5.06(1),
then the Annual Additions to a Participant’s Account in the Plan shall be
reduced after contributions to all other qualified plans of the Company are
reduced.

5.08 Definitions for Purposes of Determining the Annual Addition Limitations.
For purposes of Sections 5.06, 5.07, and this Section 5.08, the following
definitions shall apply:

5.08(1) “Retirement Plan” means: (a) any profit sharing, pension, or stock bonus
plan described in Code sections 401(a) and 501(a); (b) any annuity plan or
annuity contract described in Code section 403(a) or 403(b); and (c) any
simplified employee pension plan described in Code section 408(k).

5.08(2) “Defined Contribution Plan” means a Retirement Plan which provides for
an individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account, and any income, expenses,
gains, or losses, and any forfeitures of accounts of other participants which
may be allocated to such participant’s account.

 

37



--------------------------------------------------------------------------------

5.08(3) “Limitation Year” means the Plan Year.

5.08(4) “Limitation Year Compensation” means a Participant’s total compensation
for services rendered to an Employer during a Plan Year, as reported on Form W-2
or other federal wage statement as taxable for federal income tax purposes,
except that for only those Employees of ClubCorp International Resource Company
who are nonresident aliens who receive no earned income (within the meaning of
Code section 911(d)(2)) which is U.S. source income (within the meaning of Code
section 861(a)(3), Limitation Year Compensation shall mean: (i) such
Participant’s wages, salaries, earned income (only if an employee within the
meaning of Code section 401(c)(1)) which includes foreign earned income (as
defined in Code section 911(b)) whether or not excludable from gross income
under Code section 911, foreign earned income (as defined in Code section
911(b)) whether or not excludable from gross income under Code section 911, fees
for professional services, and other amounts received from an Employer for
personal services actually rendered in the course of employment with an Employer
as an Employee to the extent that the amounts are includible in gross income
(including, but not limited to, commissions paid salesmen, overtime pay,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits and reimbursements or
other expense allowances under a nonaccountable plan, as described in Treasury
Regulations Section 1.62-2(c)), but determined without regard to the exclusions
found in Code sections 931 and 933; (ii) amounts received by such Participant
described in Code sections 104(a)(3), 105(a) and 105(h), but only to the extent
that these amounts are includible in the gross income of the Employee;
(iii) amounts paid or reimbursed by the Employer to such Participant for moving
expenses incurred by such Participant, but only to the extent that at the time
of payment it is reasonable to believe that these amounts are not deductible by
such Participant under Code section 217; (iv) the value of nonqualified stock
options granted to such Participant, but only to the extent that the value of
the option is includible in the gross income of such Participant for the taxable
year in which granted; and (v) the amount includible in the gross income of such
Participant upon making the election described in Code section 83(b), but
excluding the following:

(a) Employer contributions to a plan of deferred compensation to the extent
contributions are not included in gross income of the Participant for the
taxable year in which contributed, and any distributions from a plan of deferred
compensation whether or not includible in the gross income of the Participant
when distributed;

(b) Employer contributions made on behalf of the Participant to a simplified
employee pension described in Code section 408(k);

(c) amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Participant becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(d) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

amounts that receive special tax benefits, or contributions made by the Employer
(whether or not under a salary reduction agreement) towards the purchase of an
annuity contract described in Code section 403(b) (whether or not the
contributions are excludable from the gross income of the Participant).
Notwithstanding the foregoing, Compensation shall include the amount of a

 

38



--------------------------------------------------------------------------------

Participant’s elective salary reductions or salary deferrals under any
Employer’s cafeteria plan established pursuant to Code section 125, an
Employer’s plan established pursuant to Code sections 402(g)(3) and 457, and
amounts excluded from gross income of a Participant under section 132(f) of the
Code.

5.09 Cessation of Eligible Employee Status. If any Participant does not incur a
Termination of Employment but ceases to be an Eligible Employee then, during the
period that such Participant is not an Eligible Employee: (i) such Participant’s
Accounts shall continue to share in the earnings, losses, appreciation, or
depreciation of the Trust Fund; and (ii) such Participant shall receive credit
for vesting purposes pursuant to Section 10.01 for any Vesting Years of Service
completed during such period.

5.10 Inclusion of Ineligible Employee and Erroneous Allocations. If in any Plan
Year any person who should not have been included as a Participant in the Plan
is erroneously included and Pre-Tax Contributions, Matching Contributions or
Discretionary Contributions are mistakenly made on such Participant’s behalf,
the Plan records shall be corrected and such Pre-Tax, Matching and Discretionary
Contributions shall be treated as Forfeitures for the Plan Year in which the
discovery is made.

 

39



--------------------------------------------------------------------------------

ARTICLE 6. - VALUATION OF TRUST FUND

6.01 Valuation of the Trust Fund and Account Statements.

6.01(1) Subject to Section 6.01(2), within a reasonable time after the
Allocation Date, the Plan Administrator shall have the Trustee prepare a
statement of the condition of the Trust Fund as of the close of business on such
Allocation Date setting forth: (i) the non-Company Stock assets of the Trust
Fund as of such Allocation Date, and the cost and current value thereof as
defined in ERISA Section 3(26) (the “Current Value”) and (ii) all non-Company
Stock investments, receipts, disbursements and other transactions effected by
it.

6.01(2) Notwithstanding anything to the contrary contained herein, Company Stock
shall be valued as of each Semiannual Valuation Date by an independent appraiser
selected and retained by the Plan Administrator; provided, however, that in the
event Company Stock becomes publicly traded, the foregoing sentence shall not
apply. Allocations pursuant to Article 5 shall use the most current available
valuation of Company Stock.

6.01(3) The Trustee’s (or, in the case of Company Stock, the appraiser’s)
determination of the Current Value of the assets in the Trust Fund and the Plan
Administrator’s charges or credits to the individual Accounts with respect to
Participants, Beneficiaries, or Alternate Payees, as provided in Section 6.02,
shall be final and conclusive on all persons ever interested hereunder.

6.02 Forfeitures.

6.02(1) Application of Forfeitures. Forfeitures under this Plan shall be applied
pursuant to Section 10.04(6).

6.02(2) Computations. All of the computations required to be made under the
provisions of this Article 6, when made, shall be conclusive with respect
thereto and shall be binding upon all the Participants, Beneficiaries, Alternate
Payees, and all other persons ever having an interest in the Trust Fund.

6.03 Trust Fund. The Trust shall be invested in Company Stock (which is a
qualifying employer security within the meaning of ERISA), provided, however,
that to the extent the Plan Administrator determines it is required under ERISA
to do so, or cash is needed for administrative expenses, withdrawals,
diversification elections, or distributions, assets of the Trust Fund shall be
invested in investments other than Company Stock. All purchases of qualifying
employer securities, including Company Stock, shall be for no more than the fair
market value, as determined in good faith by the Plan Administrator and
confirmed by an appraisal submitted by an independent appraiser selected and
retained by the Plan Administrator, and no commission shall be charged with
respect to any purchase from a party in interest.

6.04 Voting of Shares; Exercise of Other Rights. Shares of Company Stock in the
Trust shall be voted by the Trustee as shall be directed by the Plan
Administrator. With respect to any corporate matter which involves the voting of
such shares at a shareholder meeting and which

 

40



--------------------------------------------------------------------------------

constitutes a merger, consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business or a similar transaction specified in regulations under
Section 409(e)(3) of the Code, however, each Participant (or Beneficiary) will
be entitled to give confidential instructions to the Trustee as to the voting of
shares of Company Stock then allocated to his Company Stock Account. In that
event, any allocated Company Stock with respect to which voting directions are
not given shall be voted, and shares of Company Stock held by the Trust which
are not then allocated to Participants’ Company Stock Accounts shall be voted in
the manner determined by the Plan Administrator. In the event the Company
becomes publicly traded, i.e. the Company Stock is required to be registered
under Section 12 of the Securities Exchange Act of 1934, each Participant will
be entitled to give confidential instructions to the Trustee as to the voting of
all shares of Company Stock then allocated to his Company Stock Account (as
outlined above) as to all corporate matters requiring a shareholder vote.

6.05 Put Option with Respect to Company Stock. Any Company Stock, if it is not
publicly traded, when distributed or is subject to a trading limitation when
distributed, must be subject to a put option. The put option is to be
exercisable only by the Participant, the Participant’s donees, an Alternate
Payee, or by a person (including an estate or its distributee) to whom the
Company Stock passes by reason of a Participant’s death. The put option must
permit the Participant to put the Company Stock to the Employer. The put option
must be exercisable during the sixty (60) consecutive days beginning on the date
that the Company Stock subject to the put option is distributed by the Plan, and
for another sixty (60) consecutive days during the Plan Year next following the
Plan Year in which the shares were distributed. The put option may be exercised
by the holder by notifying the Employer in writing that the put option is being
exercised. The period during which a put option is exercisable does not include
any period when a distributee is unable to exercise it because the party bound
by the put option is prohibited from honoring it by applicable federal or state
law. The price at which the put option is exercisable is the fair market value
of the Company Stock on the date of the transaction determined in good faith
based on all relevant factors.

Payment pursuant to the put option shall be made: (1) in the case of
distribution of the Participant’s entire Account within one taxable year of the
recipient, no less rapidly than in substantially equal installments at least
annually over a period beginning no later than thirty (30) days after the
exercise of the put option and not exceeding five (5) years in all; adequate
security shall be provided and reasonable interest shall be paid on any
installments outstanding after thirty (30) days after exercise of the put
option; and (2) in the case of any other form of distribution not described in
the directly preceding clause (1) of this paragraph in this Section 6.05, within
thirty (30) days of the exercise of the put option. Notwithstanding the
preceding, payment pursuant to the put option may be extended to a date no later
than ten (10) years after the earlier of the date the put option is exercised or
the date of final repayment of any debt incurred in connection with the
acquisition of the Company Stock. The provisions described in this Section 6.05
are nonterminable even if the Exempt Loan is repaid or the Plan ceases to be an
employee stock ownership plan, or the custodian or trustee of an individual
retirement account described in Code section 408(a) established by the
Participant or his surviving spouse.

6.06 Exempt Loan to Purchase Company Stock; Certain Conditions Applicable to
Such Company Stock. It is the express purpose of this Plan and its related Trust
Agreement to invest substantial sums in Company Stock for the benefit of
Participants in the Plan. Pursuant to this purpose, it is contemplated that the
Trustee will from time to time, upon the direction of the Plan Administrator,
borrow funds either through installment purchase contract, loan agreement or
other

 

41



--------------------------------------------------------------------------------

instrument of indebtedness (Exempt Loan) in order to purchase Company Stock with
such indebtedness either guaranteed by the Employer or one or more Affiliated
Companies or made directly from the Employer or one or more Affiliated Companies
to the Trust.

6.06(1) Use of Proceeds. All proceeds of such an Exempt Loan shall be used
within a reasonable time after receipt by the Trustee only for any or all of the
following purposes: to purchase Company Stock, to repay obligations incurred
under the Exempt Loan or to repay a prior Exempt Loan.

6.06(2) Non-Recourse Loans Only. Any Exempt Loan must be without recourse as
against the Plan and the Trust.

6.06(3) Collateral. The only assets of the Plan and Trust which may be given as
collateral for an Exempt Loan are shares of Company Stock acquired with the
proceeds of the Exempt Loan and those shares of Company Stock that were used as
collateral on a prior Exempt Loan repaid with the proceeds of the current Exempt
Loan.

6.06(4) Creditor’s Rights to Assets. No person entitled to payment under the
Exempt Loan shall have any right to assets of the Plan or Trust other than
collateral given for the Exempt Loan, contributions (other than contributions of
Company Stock) that are made under the Plan to meet the Plan’s obligations under
the Exempt Loan, and earnings attributable to such collateral and the investment
of such contributions.

6.06(5) Transfers Upon Default. In the event of default upon an Exempt Loan, the
value of Plan assets transferred in satisfaction of the Exempt Loan must not
exceed the amount of default. If the lender is a “disqualified person,” the
Exempt Loan must provide for a transfer of Plan assets upon default only upon
and to the extent of the failure of the Plan to meet the repayment schedule of
the Exempt Loan.

6.06(6) Interest. The interest rate of any Exempt Loan described herein must not
be in excess of a reasonable rate of interest. In determining what is a
reasonable rate of interest, all relevant factors will be considered, including
the amount and duration of the loan, the security and guarantee (if any)
involved, the credit standing of the Plan and Trust and the guarantor (if any),
and the interest rate prevailing for comparable loans. A variable interest rate
is permissible if determined to be reasonable.

6.06(7) Release from Collateral or Suspense. The instrument evidencing the
indebtedness shall provide for release from collateral or suspense in accordance
with the provisions of Subsection 5.05(2) of the Plan.

6.06(8) Limitation or Restrictions on Company Stock; Right of First Refusal.
Except as provided herein or in Section 6.05, no Company Stock acquired with the
proceeds of an Exempt Loan may be subject to a put, call, or other option, or
buy-sell or similar arrangement while held by and when distributed from the Plan
or its related Trust, whether or not the Plan is then an “Plan” within the ambit
of Section 54.4975-7(b)(1)(i) of the Treasury Regulations, unless specifically
required or permitted by such regulations. A holder (“Shareholder”) of shares of
Company Stock which have been distributed by the Trustee, may not, for valuable
consideration, sell, assign, pledge, convey in trust, or otherwise transfer or
encumber in any manner or by any means whatever

 

42



--------------------------------------------------------------------------------

(“Transfer”) any interest in all or any part of Company Stock held by him except
in accordance with the terms and conditions of this Subsection 6.06(8), if at
the time of such Transfer the Company Stock is not publicly traded. Provided,
however, “Transfer” shall not include any transfer of such shares by reason of a
Participant’s death, any transfer to an Alternate Payee, or the transfer by a
Participant or his surviving spouse of the shares to an individual retirement
account, described in Code section 408(a), in a transaction described in Code
section 402(c). Upon the receipt of the Notice described below, the Company
shall have the first option to purchase the shares to be Transferred by the
Shareholder, and, if that option is not exercised in full by the Company, then
Trustee shall have the option to purchase shares not purchased by the Company.
Prior to any proposed Transfer, the Shareholder must first give written notice
(“Notice”) to the Plan Administrator that he intends to Transfer his shares of
Company Stock or any interest therein, which Notice shall state the number of
shares to be transferred, the name of the proposed transferee, the consideration
for the proposed Transfer, and the terms and conditions of the Transfer. The
Shareholder shall also submit with the Notice copies of all papers and other
documents to be used in connection with the proposed Transfer. Any deviation in
the terms of such Transfer, however slight, shall require a new Notice thereby
effecting a new option under this Subsection 6.06(8).

The Company must exercise its option to purchase, as to all or a portion of the
shares offered, within fourteen (14) days of receipt of the Notice. If the
Company fails to exercise its option as to any or all of the shares, then the
Trustee (as directed by the Plan Administrator) shall be entitled to act upon
its option to purchase within that same fourteen (14) day period. Options shall
be exercised in the form of written notice of exercise to the Shareholder or his
legal representative within the designated period.

If the option is not exercised in full by the Company, the Trustee, or both,
within fourteen (14) days after Notice, the unexercised part of the option shall
lapse, and then the proposed Transfer (if to a transferee other than the Company
or Trustee) must be completed within ninety (90) days following the end of the
period for exercise, but only upon the same terms and at a price which is no
less than that set forth in the Notice. Any such permitted Transfer, however,
shall be conditioned upon the proposed transferee executing such documents as
counsel for the Company may reasonably request which evidences the transferee’s
agreement to abide by the terms and provisions of this Subsection 6.06(8)
concerning the shares, or any interest therein proposed to be acquired, and to
agree to any legending of certificates and to any restrictions on
transferability as the Company may reasonably require to ensure compliance with
federal or state securities laws.

In exercising an option to purchase, the Company, Trustee, or both, as the case
may be, must purchase pursuant to the terms of the Notice and at the greater of
the fair market value such shares of Company Stock or the price specified in the
Notice. The terms of the payment of the purchase price shall in no event be less
favorable than the terms of an independent third-party offer.

6.06(9) Limitations on Payments. The payments made during any Plan Year with
respect to an Exempt Loan described herein may not exceed an amount equal to the
sum of (1) the Matching Contributions, plus (2) the Discretionary Contributions,
plus (3) earnings received during or previous to the current Plan Year less
payments previously made with respect to such loan, plus (4) any dividends
received by the Trust on Company Stock purchased with the proceeds of an

 

43



--------------------------------------------------------------------------------

Exempt Loan. The Employer Contributions and earnings described herein must be
accounted for separately on the books of account of the Plan and Trust until any
Exempt Loan is repaid, as is provided in the other provisions of Article 5 of
this Plan.

6.06(10) Term of Exempt Loans. Any Exempt Loan made by the Plan or Trust for the
purpose of purchasing Company Stock must be for a specific term and may not be
payable on the demand of any person, except in the case of default.

6.07 Diversification of Participant’s Account. This Section shall apply to the
extent a Participant’s Account is credited with Company Stock (“Eligible
Assets”). A Participant who has attained age fifty-five (55) and who has
completed ten (10) or more years of participation in the Plan (“Eligible Age 55
Participant”) may elect to have twenty-five percent (25%) of the Eligible Assets
then in his Account (and if in Company Stock, after converting such Company
Stock into cash at the Company Stock’s current fair market value) transferred to
the ClubCorp Individual Investment Plan (“IIP”). Such an election shall be
permitted each year during the period of ninety (90) days after the close of
each Plan Year in a period of six (6) consecutive Plan Years beginning with the
Plan Year during which the Participant first becomes an Eligible Age 55
Participant. Participation for this purpose does not include any Years of
Service prior to establishment of the Plan or participation in any other plan.
When an Eligible Age 55 Participant has made such an election, the Eligible
Assets to be converted and transferred shall be so converted and transferred
from the Eligible Age 55 Participant’s Accounts in the following order, bringing
each Account balance to zero before converting and transferring the next
Account’s balance: (1) After-Tax Contribution Account, (2) Pre-Tax Contribution
Account, (3) Employer Divestiture Account, and (4) Employer Contribution
Account. During the last such election period, an Eligible Age 55 Participant
may elect to convert and transfer fifty percent (50%) of the Eligible Assets in
his Account, taking into account all assets as to which he has previously made
an election at the fair market value of such assets at the time a prior election
is made. To the extent that a Participant makes an election under this
Section 6.07, the portion of the Eligible Assets in the Participant’s Account
that is subject to the election shall, subject to Section 6.06 hereof, be
converted and transferred to the IIP no later than ninety (90) days after the
end of the election period.

6.08 Emergency Valuation. Subject to Section 6.01(2), it is contemplated that
the Trust will be valued by the Trustee and allocations made as of each
Allocation Date. However, should the Plan Administrator in good faith determine
that, because of an extraordinary change in general economic conditions or the
occurrence of an event radically affecting the value of all or a substantial
part of the Trust, an abnormal fluctuation in the value of the Trust has
occurred since the end of the preceding Plan Year, and that it has become
necessary to make a distribution to one (1) or more Participants, Beneficiaries,
or Alternate Payees under the provisions hereof, the Plan Administrator may, in
its sole discretion, to prevent any such person from receiving a substantially
greater or lesser amount than what he would be entitled to, based on the current
value of the Trust (as defined in ERISA Section 3(26)), cause a revaluation of
the Trust to be made and a reallocation of the interests therein as of the date
such person’s right of distribution becomes fixed. The Plan Administrator’s
determination to make such emergency valuation and the valuation of the Trust as
determined by the Trustee (or in the case of Company Stock, by the independent
appraiser selected by the Plan Administrator) shall be conclusive and binding on
all persons ever interested hereunder.

 

44



--------------------------------------------------------------------------------

ARTICLE 7. - RETIREMENT BENEFITS

A Participant’s Employer Contribution Account shall fully vest on his Normal
Retirement Date, provided such Participant is employed by an Affiliated Company
on such date. A Participant who continues in the Employer’s employment after his
Normal Retirement Date shall continue to be a Participant in the Plan until his
actual retirement. Upon actual retirement on or after his Normal Retirement
Date, a Participant shall be entitled to receive distribution of the balance of
his entire Account as of the Allocation Date coinciding with or immediately
following the date on which such Participant retires. Payment upon retirement
shall be made by the Trustee at the direction of the Plan Administrator at the
time and manner provided in Article 11.

 

45



--------------------------------------------------------------------------------

ARTICLE 8. - DISABILITY BENEFITS

8.01 Disability Retirement. If a Participant retires by reason of Disability
while in the employ of an Affiliated Company or on Leave of Absence, his
Employer Contribution Account shall fully vest and he shall be entitled to
receive distribution of the balance of his entire Account as of the Allocation
Date coinciding with or immediately following the date on which such Participant
retires. Payments resulting from a Participant’s retirement on account of
Disability shall be made by the Trustee at the direction of the Plan
Administrator at the time and in the manner provided in Article 11.

8.02 Determination of Disability. The Plan Administrator shall determine whether
a Participant has suffered a Disability, and its determination in that respect
is binding upon the Participant, provided that the Plan Administrator may rely
upon professional medical advice in making such determination. In making its
determination, the Plan Administrator may require the Participant to submit to
medical examinations by doctors selected by the Plan Administrator. The
provisions of this Article 8 shall be uniformly and consistently applied to all
Participants.

 

46



--------------------------------------------------------------------------------

ARTICLE 9. - DEATH BENEFITS

9.01 Death Benefits. Upon the death of a Participant while in the employ of an
Affiliated Company or on Leave of Absence, his Employer Contribution Account
shall fully vest and his Beneficiary, determined in accordance with
Section 9.02, shall be entitled to receive distribution of the balance of his
entire Account as of the Allocation Date coinciding with or immediately
following such Participant’s date of death, provided proper proof of death is
filed with the Plan Administrator.

Upon the death of a Participant who is no longer employed by an Affiliated
Company prior to receipt by such Participant of all amounts to which such
Participant is entitled under the provisions of the Plan, his Beneficiary,
determined in accordance with Section 9.02, shall be entitled to receive
distribution of the undistributed balance of such Participant’s Account, to the
extent otherwise vested, as of the Allocation Date coinciding with or
immediately following such Participant’s date of death, provided proper proof of
death is filed with the Plan Administrator.

Payments resulting from the death of a Participant shall be made by the Trustee
at the direction of the Plan Administrator at the time and in the manner
provided in Article 11.

9.02 Designation of Beneficiaries.

9.02(1) Subject to the provisions of Subsections 9.02(2) and 12.03(2), each
Participant may designate a Beneficiary or Beneficiaries, and contingent
Beneficiary or Beneficiaries, if desired, including the executor or
administrator of his estate, to receive his interest in the Trust Fund in the
event of his death, but the designation of a Beneficiary shall not be effective
for any purpose unless and until it has been filed with the Plan Administrator
on the form provided therefor. If the Participant has a surviving spouse, the
amount, if any, which is payable hereunder in respect of such deceased
Participant shall be paid to the surviving spouse unless the Participant is
survived by a Beneficiary designated in accordance with Subsection 9.02(2). If
the Participant does not have a surviving spouse and the deceased Participant
failed to name a Beneficiary in the manner herein prescribed, or the Beneficiary
or all Beneficiaries so named predecease the Participant, the amount, if any,
which is payable hereunder in respect of such deceased Participant shall be paid
to the estate of such deceased Participant, in the form of a lump sum payment as
soon as practicable following the Participant’s death. Any payment made to any
person pursuant to the power and discretion conferred upon the Plan
Administrator by the preceding sentence shall operate as a complete discharge of
all obligations under the Plan in respect of such deceased Participant and shall
not be subject to review by anyone, but shall be final, binding, and conclusive
on all persons ever interested hereunder.

Subject to the provisions of Subsection 9.02(2), a Participant may from time to
time change any Beneficiary designated by him without notice to such
Beneficiary, under such rules and regulations as the Plan Administrator may from
time to time promulgate, but the last Beneficiary designation filed with the
Plan Administrator shall control.

9.02(2) Notwithstanding any other provision herein to the contrary, but subject
to the provisions of Subsection 12.03(2), if, as of such Participant’s death,
such Participant is married, the vested portion of such Participant’s Accounts
shall, on his death, be paid to the surviving spouse

 

47



--------------------------------------------------------------------------------

to whom he was married at the date of his death unless the surviving spouse has
made a Qualified Consent to the payment of any or all of said Accounts to a
designated Beneficiary other than the surviving spouse. “Qualified Consent”
means an irrevocable written consent executed by the Participant’s spouse which
acknowledges the effect of the consent and is witnessed by a Plan representative
or a notary public. A Participant may, after obtaining a Qualified Consent,
change his Beneficiary designation as permitted by Subsection 9.02(1), but any
such change is subject to the requirements of this Subsection 9.02(2) and will
require another Qualified Consent should the spouse, if surviving, not be the
sole Beneficiary of all amounts in the Account, unless a Qualified Consent
previously executed by such spouse expressly authorizes changes in the
Beneficiary without further consent of the spouse. A Qualified Consent is
effective only with respect to the spouse who executes it. If the Plan
Administrator is satisfied that there is no spouse, or that the spouse cannot
reasonably be located, or in such other circumstances as permitted by Treasury
Regulations, no Qualified Consent shall be required as a condition to payment,
under Section 9.01, to a Beneficiary who is not the surviving spouse.

 

48



--------------------------------------------------------------------------------

ARTICLE 10. - EMPLOYMENT TERMINATION BENEFITS

10.01 Vesting upon Termination of Employment. Subject to the provisions of
Section 10.03 and Subsection 12.03(2), with regard to Matching Contributions
made with respect to payroll periods beginning before January 1, 2002 and with
regard to all Discretionary Contributions regardless of when made, in the event
of the Termination of Employment of a Participant, such Participant shall be
entitled to receive distribution of the following percentage of his Employer
Contribution Account:

 

Vesting Years of Service

  

Nonforfeitable

Percentage of
Account

  Less than 3 years    0 % 3 years but less than 4 years    30 % 4 years but
less than 5 years    40 % 5 years but less than 6 years    60 % 6 years but less
than 7 years    80 % 7 years or more    100 %

Notwithstanding the foregoing, for Participants hired before January 1, 1989,
their vested percentage shall be one percent (1%) rather than zero percent (0%)
prior to being credited with three (3) Vesting Years of Service.

Subject to the provisions of Section 10.03 and Subsection 12.03(2), with regard
to Matching Contributions made with respect to payroll periods beginning on or
after January 1, 2002, in the event of the Termination of Employment of a
Participant, such Participant shall be entitled to receive distribution of the
following percentage of his Employer Contribution Account attributable to
Matching Contributions made on or after January 1, 2002:

 

Vesting Years of Service

  

Nonforfeitable

Percentage of
Account

  Less than 2 years    0 % 2 years but less than 3 years    20 % 3 years but
less than 4 years    40 % 4 years but less than 5 years    60 % 5 years but less
than 6 years    80 % 6 years or more    100 %

 

49



--------------------------------------------------------------------------------

The Participant shall also be entitled to receive distribution of his entire
After-Tax Contribution Account, Pre-Tax Contribution Account, and Employer
Divestiture Account, if any.

Payment pursuant to this Article 10 shall be made by the Trustee, at the
direction of the Plan Administrator, at the time and manner provided in Article
11.

10.02 Determination of Vesting Years of Service. All Vesting Years of Service
(whether or not continuous) shall be taken into account.

10.03 Vesting on Divestiture of an Employer. If an Employer ceases to be an
Affiliated Company as a result of a divestiture by the Company, the Accounts of
Participants who are Employees of the divested Employer as of the date of the
divestiture shall become one hundred percent (100%) vested as of that date. If a
Participant who is an Employee of a divested Employer transfers to employment
with another Employer, an Employer Divestiture Account shall be established for
the Participant and the fully vested balance in the Participant’s Account shall
be transferred to the Employer Divestiture Account. Full vesting pursuant to
this Section shall not affect the vesting of any Matching Contributions made for
such Participant subsequent to the divestiture. Following such Participant’s
transfer, all subsequent Matching Contributions allocated to the Participant
shall be allocated to the Participant’s Company Stock Account and shall be
subject to the provisions of this Plan otherwise applicable to the Participant.

Any adjustments provided for in Article 6 shall be made separately with respect
to such Participant’s Employer Divestiture Account and his Employer Contribution
Account, and distribution of a Participant’s Employer Divestiture Account shall
be made at the same time and in the same manner as provided in the Plan for the
distribution of a Participant’s other Accounts in the Plan.

10.04 Forfeiture of Employer Contribution Account.

10.04(1) If a Participant has a Termination of Employment at a time when he has
no vested interest in his Employer Contribution Account, the non-vested amount
in his Employer Contribution Account shall be forfeited as of the date on which
such Participant incurs such Termination of Employment.

10.04(2) If a partially vested Participant has a Termination of Employment and
has received a distribution of the vested portion of his Employer Contribution
Account and his entire After-Tax Contribution Account, Pre-Tax Contribution
Account and Employer Divesture Account, if any, the non-vested amounts in his
Employer Contribution Account shall be forfeited as of the date on which such
Participant receives such cash-out distribution.

10.04(3) If a partially vested Participant has a Termination of Employment and
has not received a distribution of the vested portion of his Employer
Contribution Account and his entire After-Tax Contribution Account, Pre-Tax
Contribution Account and Employer Divesture Account, if any, the non-vested
amounts in his Employer Contribution Account shall be forfeited as of the last
day of the Plan Year in which such Participant has incurred five (5) consecutive
One-Year Breaks in Service.

 

50



--------------------------------------------------------------------------------

10.04(4) If a partially vested Participant who has a Termination of Employment
and has not received a distribution of the vested portion of his Employer
Contribution Account, and his entire After-Tax Contribution Account and Pre-Tax
Contribution, is reemployed prior to incurring five (5) consecutive One-Year
Breaks in Service, such Participant shall not forfeit the non-vested amounts in
his Employer Contribution Account, and the vested amount in his Employer
Contribution Account shall be determined in accordance with the provisions of
this Article 10 without regard to such Participant’s Termination of Employment.

10.04(5) In the case of any Participant who receives a refund of Excess
Contributions pursuant to Subsection 4.05(3)(b) for the Plan Year, such
Participant shall forfeit for such Plan Year all Matching Contributions (whether
or not vested pursuant to Section 10.01) which relate to and were made on
account of amounts refunded under Subsection 4.05(3)(b).

10.04(6) All amounts forfeited as provided in this Section 10.04 and Sections
4.05 and 4.07 are herein referred to as “Forfeitures.” Forfeitures shall first
be applied to fund any restorations of Forfeitures pursuant to Section 10.05 or
12.06, then shall be applied to pay administrative expenses, and then shall be
applied to reduce each Employer’s Contributions in the proportion that each such
Employer’s Contribution for such Plan Year bears to the total of all Employers’
Contributions for such Plan Year.

10.05 Restoration of Forfeited Accounts.

10.05(1) In the event a Participant who has forfeited all or part of his
Employer Contribution Account as described in Section 10.04, is reemployed by an
Employer prior to the date on which such Participant has incurred five
(5) consecutive One-Year Breaks in Service, an amount equal to the value of the
forfeited portion of his Employer Contribution Account without adjustment for
any gains or losses in the Trust Fund subsequent to the date of such Forfeiture)
plus any amount repaid by the Participant (as hereinafter provided) shall be
restored to such Participant’s Employer Contribution Account, as appropriate;
provided, however, that if such Participant received a distribution, such
restoration shall not occur unless and until: (i) such Participant repays to the
Plan the full amount of his distribution and (ii) such Participant’s repayment
is made before the end of the five (5) year period beginning with the
Participant’s Reemployment Date. Upon the restoration of an Employer
Contribution Account as provided for herein above, the vested amount in such
Employer Contribution Account (whether attributable to amounts restored or
additional amounts added to such accounts after such reemployment) shall
thereafter be determined in accordance with the provisions of this Article 10
without regard to such Participant’s original Termination of Employment.

10.05(2) The restoration of a Participant’s Employer Contribution Account as
provided for in Subsection 10.05(1), shall be made from the Forfeitures which
occurred during the Plan Year of such restoration before any use of such
Forfeitures as otherwise provided in Subsection 10.04(5). Should such
Forfeitures be insufficient to restore the aggregate non-vested amounts owing to
any Participant under Subsection 10.05(1), the additional amount necessary for
restoration shall be contributed by the Employer employing such Participant as a
special contribution to be specially allocated to the Participant’s Employer
Contribution Account, as appropriate.

 

51



--------------------------------------------------------------------------------

ARTICLE 11. - PAYMENT OF BENEFITS

11.01 Method of Payment.

Upon a Participant’s: (i) retirement on or after his Normal Retirement Date;
(ii) retirement due to Disability; (iii) death; or (iv) Termination of
Employment (subject to Section 4.09); (v) the disposition, to a corporation that
is not an Affiliated Company of substantially all of the assets used by the
Employer in a trade or business of the Employer as provided in Treasury
Regulations, or as otherwise permitted pursuant to Revenue Ruling 2000-27, but
only if the Participant continues employment with the transferee corporation,
the Employer continues to maintain the Plan and the distribution is in
connection with the disposition that causes the Participant’s employment
transfer. He or his Beneficiary shall be entitled to payment in an amount
determined in accordance with the provisions of Article 7, 8, 9 or 10. Benefits
under this Plan will be paid only if the Plan Administrator decides in his
discretion that the applicant is entitled to them. All distributions shall be
either solely in cash or solely in whole shares of Company Stock (with the value
of any fractional share paid in cash) to the extent such Participant’s Account
is invested in Company Stock (but not both) as elected by the Participant or his
Beneficiary. The amount to which a Participant is entitled shall be paid to him
or his Beneficiary or to an Alternate Payee in a single lump sum cash
distribution.

A Participant’s Pre-Tax Contributions, Qualified Nonelective Contributions,
qualified matching contributions, and earnings attributable to these
contributions shall be distributed on account of the Participant’s severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

11.02 Time for Distribution of Benefits. Distribution shall occur in accordance
with the following provisions:

11.02(1) Subject to the provisions of this Section 11.02 and Sections 11.01 and
11.03, if a Participant or his Beneficiary is entitled to a distribution
pursuant to Article 7, 8, 9, or 10, unless the Participant elects to defer
distribution to a later time permitted by Section 11.03, such amounts shall be
distributed in a single cash lump sum as soon as administratively possible after
the Allocation Date coinciding with or immediately following the date of such
Participant’s retirement on or after his Normal Retirement Date, retirement due
to total and permanent Disability, death or Termination of Employment, but in no
event later than the sixtieth (60th) day after the close of the Plan Year in
which occurs the latest of:

(a) The date on which the Participant attains or would have attained sixty-five
(65) years of age;

(b) The tenth (10th) anniversary of the year in which the Participant commenced
participation in the Plan; or

(c) The date the Participant suffers a Termination of Employment or deaths.

 

52



--------------------------------------------------------------------------------

11.02(2) Notwithstanding any other provision of this Plan to the contrary, if
actual distribution pursuant to Subsection 11.02(1) is delayed for any reason to
or beyond the Allocation Date next following the Allocation Date upon which the
amount of such distribution was to be based, the distribution shall be based on
the balance of the Participant’s Accounts as of the Allocation Date coinciding
with or immediately preceding the date on which such distribution is made.

11.02(3) Notwithstanding the provisions of Subsection 11.02(1), and subject to
Section 11.03, if a Participant has a Termination of Employment or retires due
to Disability and his vested Account at such time exceeds Five Thousand
($5,000), the amounts owing to such Participant shall be distributed in a single
lump sum as soon as administratively possible after such Participant attains age
sixty-five (65) or dies, unless such Participant has delivered to the Plan
Administrator his consent, in such form as prescribed by the Plan Administrator,
to a distribution at an earlier time.

11.02(4) If, upon Termination of Employment for any reason, or, when
distributions are required to commence to a Participant pursuant to Subsection
11.03(1), the value of the vested portion of a Participant’s Account is Five
Thousand Dollars ($5,000) or less and has never at any time prior exceeded Five
Thousand Dollars ($5,000), then his Account shall be paid to or for the benefit
of the Participant, or in the case of his death, to or for the benefit of his
Beneficiary or Beneficiaries, as a lump sum payment as soon as administratively
feasible.

11.03 Limitations on Timing. Notwithstanding any other provision of the Plan to
the contrary, distributions must occur at least as rapidly as required under
this Section 11.03.

11.03(1) Distribution of a Participant’s entire interest in the Plan shall
commence to be distributed to him no later than the Required Beginning Date, and
at the Participant’s election shall be fully distributed in a lump sum, based on
the balance in his Account as of the Allocation Date coinciding with or
immediately preceding the Required Beginning Date.

11.03(2) In the event of the death of a Participant prior to distribution of his
benefits under the Plan, distribution of such deceased Participant’s entire
interest under the Plan shall be made within five (5) years after the death of
such Participant.

11.03(3) Notwithstanding any plan provision herein to the contrary with respect
to distributions made on or after January 1, 2001, the Plan will apply the
minimum distribution requirements of Code section 401(a)(9) in accordance with
the regulations thereunder, that were proposed on January 12, 2001. This
provision shall continue in effect until the last day of the last calendar year
beginning before the effective date of final; regulations under Code section
401(a)(9) or such other date as may be specified in guidance published by the
Internal Revenue Service.

11.03(4) In the event a Participant dies after benefit payments to such
Participant have commenced under the Plan, the benefits, if any, to which such
deceased Participant’s Beneficiary is entitled under the method of payment in
effect at the time of such Participant’s death shall be distributed at least as
rapidly as under such method of payment.

11.04 Restrictions on Distribution. Notwithstanding the foregoing provisions of
Article 11, the Plan shall not distribute any Company Stock acquired with the
proceeds of an Exempt Loan until the close of the Plan Year in which such Exempt
Loan has been repaid in full.

 

53



--------------------------------------------------------------------------------

11.05 Payments on Personal Receipt Except in Case of Legal Disability. All
payments to any Participant, Beneficiary or Alternate Payee from the Trust Fund
shall be made to the recipient entitled thereto in person or upon his personal
receipt, in a form satisfactory to the Plan Administrator, except when the
recipient entitled thereto shall be under a legal disability, or, in the sole
judgment of the Plan Administrator, shall otherwise be unable to apply such
payments in furtherance of his own interests and advantage. The Plan
Administrator may, in such event, in its sole discretion, direct all or any
portion of such payments to be made in any one or more of the following ways:
(i) directly to such person, (ii) to the guardian of his person or of his
estate, even though appointed by a court other than a Texas state court,
(iii) to his spouse or to any other person, to be expended for his benefit, or
(iv) to a custodian under any applicable Uniform Gifts to Minors Act or Uniform
Transfers to Minors Act. The decision of the Plan Administrator, in each case,
will be final, binding and conclusive upon all persons ever interested
hereunder, and the Plan Administrator shall not be obliged to see to the proper
application or expenditure of any payments so made. Any payment made pursuant to
the power herein conferred upon the Plan Administrator shall operate as a
complete discharge of all obligations of the Trustee and the Plan Administrator,
to the extent of the amounts so paid.

11.06 Benefits Payable Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provision of the Plan to the contrary, immediate
distribution of benefits payable to an Alternate Payee pursuant to a Qualified
Domestic Relations Order shall be permitted even though the Participant whose
benefits have been assigned to the Alternate Payee would not be entitled to
receive a distribution at such time, if all of the following requirements are
met: (i) the Participant’s Account is one hundred percent (100%) vested;
(ii) the entire amount payable to the Alternate Payee does not exceed Five
Thousand Dollars ($5,000), or the Alternate Payee has requested immediate
distribution in such form as prescribed by the Plan Administrator;
(iii) allocation pursuant to Section 6.04 of all amounts required to be paid to
the Alternate Payee has been completed; (iv) the Qualified Domestic Relations
Order requires or permits immediate distribution; and (v) the conditions of
Subsection 11.01(1) as to form of payment are met.

In the event an Alternate Payee dies prior to distribution of the amounts
payable to the Alternate Payee pursuant to the Qualified Domestic Relations
Order, the amount payable shall be distributed as provided in the Qualified
Domestic Relations Order. If the Qualified Domestic Relations Order does not
specify how such amounts are to be distributed in the event of the Alternate
Payee’s death, the Plan Administrator shall cause such amounts to be distributed
to a Beneficiary designated by the Alternate Payee or if no Beneficiary has been
designated, in accordance with Subsection 9.02(1) (by substituting Alternate
Payee for Participant whenever such term appears in that Section).

11.07 Direct Rollovers.

11.07(1) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee from making an election under this Section, a
Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover to the extent that such Eligible Rollover Distribution is at least $200
(or is reasonably expected to total at least $200 when aggregated with other
distributions during the Plan Year from this Plan). The procedures prescribed by
the Plan Administrator may include a deadline for making such an election and
may require the Distributee to furnish adequate information regarding the

 

54



--------------------------------------------------------------------------------

Eligible Retirement Plan specified by the Participant in a Direct Rollover. Such
procedures may also require the Direct Rollover of at least $500 as a condition
of permitting Direct Rollover of less than the total distribution and may limit
Participants to a single Direct Rollover.

11.07(2) Definitions.

(a) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Participant and the Distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code section 401(a)(9); the portion of any distribution that is
not includable in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); any hardship
distribution described in Section 401(k)(2)(B)(i)(IV) of the Code.

Any amount that is distributed on account of hardship shall not be an Eligible
Rollover Distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an Eligible Retirement Plan.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of After-Tax Contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

(b) Eligible Retirement Plan. An “Eligible Retirement Plan” is an individual
retirement account described in Code section 408(a), an individual retirement
annuity described in Code section 408(b), an annuity plan described in Code
section 403(a), or a qualified trust described in Code section 401(a) that
accepts the distributees Eligible Rollover Distribution. However, in the case of
an Eligible Rollover Distribution to the surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity.

An Eligible Retirement Plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.

(c) Distributee. A “Distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code section
414(p), are Distributees with regard to the interest of the spouse of former
spouse.

 

55



--------------------------------------------------------------------------------

(d) Direct Rollover. A “Direct Rollover” is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

11.07(3) Such distribution may commence less than thirty (30) days but no less
than seven (7) days after the notice required under Treasury Regulations
Sections 1.411(a)-11(c) is given, provided that:

(e) the Plan Administrator clearly informs the participant that the participant
has a right to a period of at least thirty (30) days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

(f) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

56



--------------------------------------------------------------------------------

ARTICLE 12. - MISCELLANEOUS PROVISIONS RESPECTING PARTICIPANTS

12.01 Participants to Furnish Required Information.

12.01(1) Each Participant shall furnish to the Plan Administrator such
information as the Plan Administrator considers necessary or desirable for
purposes of administering the Plan, and the provisions of the Plan respecting
any payments hereunder are conditional upon the Participant’s furnishing
promptly such true, full, and complete information as the Plan Administrator may
reasonably request.

12.01(2) Each Participant shall submit proof of such Participant’s age to the
Plan Administrator. The Plan Administrator shall, if such proof of age is not
submitted as required, use as conclusive evidence thereof, such information as
is deemed by it to be reliable, regardless of the source of such information.
Any adjustment required by reason of lack of proof or the misstatement of the
age of persons entitled to benefits hereunder, by the Participant or otherwise,
shall be in such manner as the Plan Administrator deems equitable.

12.03(3) Any election, notice, or information which according to the terms of
the Plan or the rules of the Plan Administrator must be filed with the Plan
Administrator, shall be deemed so filed if addressed and either delivered in
person, delivered by electronic transmission, or mailed, postage fully prepaid,
to the Plan Administrator. Whenever a provision herein requires that a
Participant (or the Participant’s Beneficiary) give notice to the Plan
Administrator or make an election within a specified number of days or by a
certain date, and the last day of such period, or such date, falls on a
Saturday, Sunday or Employer holiday, the Participant (or the Participant’s
Beneficiary) will be deemed in compliance with such provision if notice is
delivered in person to the Plan Administrator, delivered by electronic
transmission, or is mailed, properly addressed, postage prepaid, and postmarked
on or before the business day next following such Saturday, Sunday or Employer
holiday. The Plan Administrator may, in its sole discretion, modify or waive any
specified notice requirement; provided, however, that such modification or
waiver must be administratively feasible, must be in the best interest of the
Participant, and must be made on the basis of the rules of the Plan
Administrator which are applied uniformly to all Participants.

12.02 Participants’ Rights in Trust Fund. No Participant or other person shall
have any right, title or interest in, to or under the Trust Fund, or any part of
the assets thereof, except and to the extent expressly provided in the Plan.

12.03 Inalienability of Benefits.

12.03(1) Restrictions on Assignment. The benefits provided hereunder are
intended for the personal security of persons entitled to payment under the
Plan, and are not subject in any manner to the debts or other obligations of the
persons to whom they are payable. The interest of a Participant or such
Participant’s Beneficiary or Beneficiaries may not be sold, transferred,
assigned, or encumbered in any manner, either voluntarily or involuntarily, and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be null and void; neither shall the Trust
Fund nor any benefits thereunder or hereunder be liable for or subject to the
debts, contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds

 

57



--------------------------------------------------------------------------------

are payable, nor shall they be subject to garnishment, attachment, or other
legal or equitable process nor shall they be an asset in bankruptcy. All of the
provisions of this Section 12.03, however, are subject to Section 11.03, to
withholding of any applicable taxes and to assignments permitted by Code section
401(a)(13).

12.03(2) Exception for Benefit Payable pursuant to a Qualified Domestic
Relations Order.

(a) The prohibitions contained in Subsection 12.03(1) shall not apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a Qualified Domestic Relations Order.

(b) The Plan Administrator shall establish written procedures for the
determination of the qualified status of a domestic relations order.

(c) Upon receiving a domestic relations order, the Plan Administrator shall
notify the Participant and Alternate Payee named in the order, in writing, of
the receipt of the order and the Plan’s procedures for determining the qualified
status of the order. Within a reasonable period of time after receiving the
domestic relations order, the Plan Administrator shall determine the qualified
status of the order and shall notify the Participant and the Alternate Payee, in
writing, of its determination. The Plan Administrator shall provide notice under
this paragraph by mailing such notice to the individual’s address specified in
the domestic relations order, or in a manner consistent with Department of Labor
regulations.

(d) During any period in which the issue of whether a domestic relations order
is a Qualified Domestic Relations Order is being determined, notwithstanding any
other provision of the Plan to the contrary, the Plan Administrator shall
segregate in a separate account the amounts which would have been payable during
such period to an Alternate Payee pursuant to a Qualified Domestic Relations
Order, if such order had been determined to be a Qualified Domestic Relations
Order. During the period such amounts are segregated in a separate account under
the Plan, such amounts shall remain subject to the general investment provisions
of the Plan. If within the eighteen (18) month period beginning with the date on
which the first payment would be required to be made under such domestic
relations order, the domestic relations order is determined to be a Qualified
Domestic Relations Order, the Plan Administrator shall direct the Trustee to
distribute to the Alternate Payee the segregated amounts including any earnings
and appreciation (or losses and depreciation) thereon in accordance with
Section 11.05 and such domestic relations order. However, if within such
eighteen (18) month period, it is determined that such order is not qualified,
or the issue of qualification is not resolved, then the Plan Administrator shall
pay the segregated amounts, including any earnings and appreciation (or losses
and depreciation) thereon, to the person or persons who would have been entitled
to such amounts if there had been no such order.

(e) Notwithstanding any other provision of the Plan to the contrary, all rights
and benefits, including rights to make elections or to give directions, provided
to a Participant under this Plan shall be subject to the rights, benefits and
elections or directions afforded to an Alternate Payee, pursuant to a Qualified
Domestic Relations Order, and this Plan shall be interpreted and administered by
the Plan Administrator in such manner as to effectuate the provisions of any
such Qualified Domestic Relations Order as it relates to the rights, benefits,
and elections or directions afforded to such Alternate Payee under such
Qualified Domestic Relations Order.

 

58



--------------------------------------------------------------------------------

Furthermore, to the extent provided in any such Qualified Domestic Relations
Order, a former spouse of a Participant shall be treated as a spouse or
surviving spouse for all applicable purposes under the Plan.

The Trustee shall make any payments or distributions required under this
Subsection 12.03(2) by separate benefit checks or other separate distribution to
the Alternate Payee(s).

12.04 Conditions of Employment Not Affected by Plan. Neither the Plan nor the
Trust nor the Trust Agreement shall confer on any Employee, including any
Participant, any right to be retained in the service of any Employer, and
nothing contained herein or in the Trust Agreement shall be construed in any way
to limit or restrict the right of any Employer to discharge any Employee,
regardless of whether such Employee is a Participant, or to change such
Employee’s position or the basis or amount of such Employee’s compensation.

12.05 Address for Mailing of Benefits.

12.05(1) Each Participant and each other person entitled to benefits hereunder
shall file with the Plan Administrator from time to time in such form as
prescribed by the Plan Administrator such Participant’s post office address and
each change of address. Any check representing payment hereunder and any
communication addressed to a Participant, an Employee, or Beneficiary, at such
person’s last address filed with the Plan Administrator, or if no such address
has been filed, then at such person’s last address as indicated on the records
of an Employer, shall be deemed to have been delivered to such person on the
date on which such check or communication is deposited, postage prepaid, in the
United States mail.

12.05(2) If the Plan Administrator is in doubt as to whether payments are being
received by the person entitled thereto, it shall, by registered mail addressed
to the person concerned, at his address last known to the Plan Administrator,
notify such person that all unmailed and future payments shall be withheld until
he provides the Plan Administrator with a sworn statement, properly notarized,
evidencing his continued life and his proper mailing address.

12.06 Unclaimed Account Procedure.

12.06(1) Neither the Trustee nor the Plan Administrator shall be obliged to
search for, or ascertain the whereabouts of any Participant, Beneficiary, or
Alternate Payee. Upon the return of a distribution check, the Plan
Administrator, by certified or registered mail addressed to such Participant’s,
Beneficiary’s, or Alternate Payee’s last known address, shall notify the
Participant, Beneficiary, or Alternate Payee that such Participant, Beneficiary,
or Alternate Payee is entitled to a distribution under this Plan.

12.06(2) Any distribution or payment which is not claimed by the person entitled
thereto within six (6) months from the date the certified or registered letter
is sent to the individual shall be forfeited. Any distribution check which is
not cashed within six (6) months from its date of issuance shall be void and the
amount thereof forfeited. Such forfeited amounts shall be added to Forfeitures.
Should such person make a claim for such forfeited benefit, at any time prior to
termination of the Plan and final distribution thereunder, which is approved by
the Plan

 

59



--------------------------------------------------------------------------------

Administrator, such benefit shall be restored as follows: An amount equal to the
amount previously forfeited (but without interest on such amount for the period
from the date of such forfeiture to the date of such restoration) shall be
specially allocated from Forfeitures in the current Plan Year for the benefit of
such Participant or Beneficiary. Immediately upon allocation to such Participant
or Beneficiary, the Plan Administrator shall instruct the Trustee to distribute
in a lump sum, directly to such Participant or Beneficiary, the amount specially
allocated to such Participant or Beneficiary.

12.06(3) In the event of Plan termination, amounts that were forfeited pursuant
to the provisions of Subsection 12.06(2) which exceeded Five Thousand Dollars
($5,000) or were otherwise distributable without Participant consent, shall be
considered lost. If the period of time since forfeiture for such lost benefits
exceeds the applicable state escheat period, the forfeiture shall become
permanent upon Plan termination. All other amounts forfeited pursuant to
Subsection 12.06(2) shall be reinstated as of the Plan’s termination date.

12.07 No Rollovers. No rollovers shall be accepted.

 

60



--------------------------------------------------------------------------------

ARTICLE 13. - ADMINISTRATION OF THE PLAN

13.01 Plan Administrator. The administration of the Plan will be the
responsibility of the Plan Administrator which shall be the Company.

13.02 Compensated Expenses of the Plan Administrator. The Plan Administrator
shall serve without compensation for its services as such, but the reasonable
and necessary expenses of the Plan Administrator shall be paid by the Trust Fund
unless paid by the Employers as provided in Section 13.15. When, in its
discretion, the Plan Administrator, or any Employer, deems it advisable, the
Plan Administrator shall be authorized to have the records of the Plan
Administrator and the Trustee audited by an independent auditor, and reasonable
and necessary expenses thereby incurred shall be paid by the Trust Fund unless
paid by the Employers, as provided in Section 13.15.

13.03 Agents of the Plan Administrator. The Plan Administrator may employ such
agents and such clerical and other administrative personnel as reasonably may be
required for the purpose of administering the Plan. Such administrative
personnel shall carry out the duties and responsibilities assigned to them by
the Plan Administrator. Reasonable expenses necessarily incurred for such
purpose shall be paid by the Trust Fund unless paid by the Employers, as
provided in Section 13.15.

13.04 Reliance on Directions of Plan Administrator. The Plan Administrator shall
give to the Trustee any order, direction, consent, certificate, or advice
required or permitted under the terms of the Plan or Trust Agreement, and the
Trustee shall be entitled to rely on, as evidencing the action of the Plan
Administrator, any instrument delivered to the Trustee when: (i) if a
resolution, it is certified by the Secretary of the Board; or (ii) if a
memorandum, it is signed by a person who shall have been authorized to act for
the Plan Administrator in respect of the subject matter thereof.

13.05 Authority of Plan Administrator. The Plan Administrator is authorized to
take such actions as may be necessary to carry out the provisions and purposes
of the Plan and shall have the authority to control and manage the operation and
administration of the Plan. In order to effectuate the purposes of the Plan, the
Plan Administrator shall have the discretionary power to construe and interpret
the Plan, to supply any omissions therein, to reconcile and correct any errors
or inconsistencies, to decide any questions in the administration and
application of the Plan, to recover in any manner authorized by law any payments
erroneously or wrongfully made from the Plan to Participants or any other person
or entity, and to make equitable adjustments for any mistakes or errors made in
the administration of the Plan. All such actions or determinations made by the
Plan Administrator, and the application of rules and regulations to a particular
case or issue by the Plan Administrator, in good faith, shall not be subject to
review by anyone, but shall be final, binding, and conclusive on all persons
ever interested hereunder. In construing the Plan and in exercising its power
under provisions requiring Plan Administrator approval, the Plan Administrator
shall attempt to ascertain the purpose of the provisions in question and when
such purpose is known or reasonably ascertainable, such purpose shall be given
effect to the extent feasible. Likewise, the Plan Administrator is authorized to
determine all questions with respect to the individual rights of all
Participants and their Beneficiaries and Alternate Payees under this Plan,
including, but not limited to, all issues with respect to eligibility,
Compensation, service, valuation of Accounts, allocation of consolidated
contributions and Trust Fund earnings, and retirement or Termination of
Employment, and shall direct the Trustee concerning the allocation, payment and
distribution of all funds held in

 

61



--------------------------------------------------------------------------------

trust for purposes of the Plan. The Plan Administrator, in the exercise of any
discretionary powers hereunder, shall not exercise that discretion so as to
discriminate in favor of Highly Compensated Employees. The Plan Administrator
shall establish investment objectives and monitor, or cause to be monitored, the
investment performance of the Trustee or any Investment Manager which may be
appointed with respect to any assets of the Plan.

13.06 Authorization of Loan Transactions. Upon directions from the Board, the
Plan Administrator shall have the authority to direct the Trustee to borrow
funds to purchase Company Stock. Upon directions from the Board, the Plan
Administrator shall consult with the Trustee concerning the source of the
borrowed funds, the terms of the loan agreement, and the provision of
collateral. The Board may empower the Plan Administrator to authorize the
guarantee or making by the Company of any such loan. Any loan made by or
guaranteed by the Company or which involves a disqualified person (as defined in
Section 4975(e)(2) of the Code) shall comply with all applicable requirements of
Section 4975(d)(3) of the Code and regulations issued thereunder in order that
the extension of credit shall be exempt from excise taxes imposed with respect
to prohibited transactions under Section 4975 of the Code and any liability
imposed by Section 406 of ERISA. From time to time at the Board’s direction, the
Plan Administrator may direct the Trustee to enter into loan arrangements and
purchase additional Company Stock and may direct the Trustee to refinance
previous loans.

13.07 General Administrative Powers. The Plan Administrator shall have authority
to make, and from time to time, revise, rules and regulations for the
administration of the Plan.

13.08 Additional Powers. The Plan Administrator shall exercise such authority
and responsibility as it deems appropriate to comply with the provisions of
federal law and governmental regulations issued thereunder, including, but not
limited to, records of Participants’ service, accrued benefits and the
percentage of such benefits which are nonforfeitable under the Plan,
notification to Participants, annual registration with the Internal Revenue
Service, annual reports to the Department of Labor, and furnishing the Trustee
with any directions or information regarding income tax withholding required by
law. The Plan Administrator is hereby designated as the agent for service of
process unless the Plan Administrator designates another person or entity.

13.09 Duties of Administrative Personnel. Administrative personnel appointed
pursuant to Section 13.03, shall be responsible for such matters as the Plan
Administrator shall delegate to them by written instrument, including, but not
limited to communications to Employees at the direction of the Plan
Administrator, reports to the Plan Administrator involving questions of
eligibility and the amount of Compensation of Participants, assisting
Participants, Beneficiaries and Alternate Payees in the completion of forms
prescribed by the Plan Administrator, and maintenance of records concerning
terminated vested Participants, Participants who have retired and Beneficiaries.
Administrative personnel may not make any decision as to Plan policy,
interpretations, practices or procedures unless the authority to make such
decisions has been delegated to them in writing by the Plan Administrator and
they accept fiduciary responsibilities in accordance with the provisions of
Section 13.10. All administrative personnel shall perform their allocated
function within the policies, interpretations, rules, practices and procedures
established by the Plan Administrator, except that administrative personnel
shall coordinate matters related to the Plan with the appropriate departments of
each Employer as the Plan Administrator directs.

 

62



--------------------------------------------------------------------------------

13.10 Designation of Named Fiduciaries and Allocation of Responsibility. ERISA
requires that certain persons, who are deemed to be “fiduciaries,” as defined in
ERISA Section 3(21)(A), be designated as “Named Fiduciaries” in the Plan. The
Company, the Plan Administrator, and the Trustees are hereby designated Named
Fiduciaries. Each Named Fiduciary shall have only the powers, duties and
responsibilities specifically allocated to such fiduciary pursuant to the terms
of this Plan and the Trust. Each Named Fiduciary may, by written instrument,
allocate some or all of its responsibilities to another fiduciary or designate
another person to carry out some or all of its fiduciary responsibilities. Each
fiduciary under the Plan (including fiduciaries to whom responsibilities are
allocated by a Named Fiduciary) will be furnished a copy of the Plan, and their
acceptance of such responsibility will be made by agreeing in writing to act in
the capacity designated. No Named Fiduciary shall be liable for an act or
omission of any person who is allocated a fiduciary responsibility or who is
designated to carry out such responsibility by a Named Fiduciary, except to the
extent that the Named Fiduciary did not act in accordance with the standards
contained in Subsection 13.11(2) with respect to the allocation or designation
of a fiduciary duty. Any person or group of persons may serve in more than one
(1) fiduciary capacity with respect to the Plan.

13.11 Action by Fiduciaries.

13.11(1) Any action herein permitted or required to be taken by an Employer
shall, subject to the provisions of Section 20.07, be by resolution of its Board
or by written instrument signed by a person or group of persons who has been
authorized by resolution of such Board as having authority to take such action.

13.11(2) Each fiduciary with respect to the Plan shall perform all of his duties
and responsibilities and exercise his powers hereunder with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
man acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of like character and with like aims, and no fiduciary
shall be liable for any act or failure to act on his part (including reliance on
the advice of counsel) which conforms to that standard, unless: (i) he knowingly
participates in or knowingly undertakes to conceal an act or omission of another
fiduciary of the Plan, with the knowledge that such act or omission is a breach
of fiduciary responsibility; (ii) knowing of a breach of fiduciary
responsibility, he fails to make reasonable efforts under the circumstances to
remedy the breach; or (iii) by failing to carry out his specific
responsibilities, in accordance with such standard, he has enabled another
fiduciary of the Plan to commit a breach.

13.11(3) Each fiduciary shall furnish or cause to be furnished to each other
fiduciary all information needed for the proper performance of its duties. Each
fiduciary warrants that any directions given, information furnished or action
taken by it shall be in accordance with the provisions of the Plan or the Trust
Agreement, as the case may be, authorizing or providing for such direction,
information or action.

13.12 Appointment of Professional Assistants and the Investment Manager. A Named
Fiduciary may appoint such accountants, counsel, and actuaries and other
advisers as it deems necessary or desirable in connection with the
administration of the Plan. A Named Fiduciary shall be entitled to rely upon and
shall not be liable for any act or failure to act in reliance, on any opinion or
reports, which shall be furnished to such Named Fiduciary by any such accountant
with respect to accounting matters, counsel in respect to legal matters, or
actuary in respect of actuarial matters as long as the Named Fiduciary’s
reliance is in accordance with the standard set forth in Subsection 13.11(2).
The fees and costs of such services are an administrative expense to the Plan to
be paid out of the Trust Fund except to the extent that Employers elect to pay
such fees and costs.

 

63



--------------------------------------------------------------------------------

13.13 Bond. The Plan Administrator shall see that the appropriate fiduciaries
are bonded as required by federal law or regulation. Except as required by the
Board or by state or federal statute, irrespective of this provision, no bond or
other security shall be required of any fiduciary.

13.14 Indemnification. In the event and to the extent not insured against under
any contract of insurance with an insurance company, the Employers shall
indemnify and hold harmless each “Indemnified Person” as defined below, against
any and all claims, demands, suits, proceedings, losses, damages, interest,
penalties, expenses, (specifically including, but not limited to reasonable
counsel fees, court costs and other reasonable expenses of litigation), and
liability of every kind, including amounts paid in settlement, with the approval
of the Board, arising from any action or cause of action related to the
Indemnified Person’s act or acts or failure to act. Such indemnity shall apply
regardless of whether such claims, demands, suits, proceedings, losses, damaged,
interest, penalties, expenses, and liability arise in whole or in part from:
(i) the negligence or other fault of the Indemnified Person, except when the
same is judicially determined to be due to gross negligence, fraud, or willful
or intentional misconduct of such Indemnified Person; or (ii) from the
imposition on such Indemnified Person of any penalties imposed by the Secretary
of Labor, pursuant to ERISA Section 502(1), relating to any breaches of
fiduciary responsibility under Part 4 of Title I of ERISA.

“Indemnified Person” shall mean each member of the Board, the Plan
Administrator, each individual Trustee, and each other Employee who is allocated
fiduciary responsibility hereunder. Upon request by the Indemnified Person, and
at such other times as may be determined by the Plan Administrator, any
indemnification due under this Section shall be made as the loss or expense as
incurred. Payments under this Section may be made directly to a third party at
the direction of the Board or the Indemnified Person. In the event the Plan
Administrator subsequently determines that a payment based upon an initial
determination of the applicability of this Section was inadvertently made, the
Indemnified Person on whose behalf such payment was made shall reimburse the
Employers to the extent required to satisfy the terms of this Section. The
indemnification provisions of this Section shall not relieve any person from any
liability he may have under ERISA for breach of fiduciary duty.

This Section shall not be deemed to restrict, limit or supersede any
indemnification provided pursuant to the Company’s by-laws, the Trust Agreement,
or any other written agreement.

13.15 Payment of Expenses. The expenses of agents or advisers, and any other
reasonable expenses of the Plan Administrator, shall be paid or reimbursed by
the Trustee out of the Trust Fund unless paid by the Employers. Such expenses
shall be paid first from Forfeitures. To the extent permitted by ERISA, the
Trustee may also reimburse an Employer for reasonable and necessary direct
expenses incurred for administration of the Plan.

 

64



--------------------------------------------------------------------------------

ARTICLE 14. - PARTICIPATION BY EMPLOYERS

14.01 Adoption of Plan by Affiliated Company. Any Affiliated Company, whether or
not presently existing, may adopt this Plan with the consent of the Company.
Adoption by an Affiliated Company shall be accomplished in such manner as is
specified by the Company from time to time. With the approval of the Company, an
Affiliated Company may adopt the Plan with such modifications as it specifies in
its instrument of adoption.

14.02 Rights and Obligations of the Company and the Employers. Throughout this
instrument, a distinction is purposely drawn between rights and obligations of
the Company and rights and obligations of each other Employer. The rights and
obligations specified as belonging to the Company shall belong only to the
Company. Each Employer (other than Operations Company for Homestead, Inc.) with
respect to its Employees who are eligible to participate in the Homestead
Retirement Plan) shall have the obligation, as herein provided, to make Matching
Contributions and Discretionary Contributions for its own Participants, and no
Employer shall have the obligation to make Matching Contributions or
Discretionary Contributions for the Participants of any other Employer. Any
failure by an Employer to fulfill its own obligations under this Plan shall have
no effect upon any other Employer. An Employer may withdraw from this Plan
without affecting any other Employer.

14.03 Withdrawal from Plan. Any Employer may withdraw from the Plan upon giving
the Company and the Trustee at least sixty (60) days’ notice in writing of its
intention to withdraw. Such withdrawal shall terminate all obligations of the
withdrawn Employer under the Plan, but, except as otherwise provided by the
Company in its sole discretion, the Accounts of such Employers’ Employees shall
remain in the Trust until otherwise payable to the Participants.

 

65



--------------------------------------------------------------------------------

ARTICLE 15. - AMENDMENT OF THE PLAN

The Company reserves the right to amend the Plan with respect to all Employers
at any time and from time to time. Unless otherwise permitted by law, no
amendment shall permit any part of the Trust Fund to revert to or be recoverable
by an Employer or be used for or diverted to purposes other than the exclusive
benefit of the Participants or their Beneficiaries, or deprive any Participant
of any interest he might have in the Trust Fund at the time of the amendment to
the extent that such interest would be available to the Participant under
Article 10 were he to voluntarily resign as of the effective date of the
amendment.

(a) Under no condition, shall such amendment, amendments, or restatements
increase the duties or responsibilities, or decrease the compensation,
privileges, and immunities of the Trustee without the Trustee’s written consent.

(b) Under no condition, shall such amendment change the vesting schedule to one
which would result in the nonforfeitable percentage of the accrued benefit
derived from Matching Contributions or Discretionary Contributions (determined
as of the later of the date of the adoption of the amendment or of the effective
date of the amendment) of any Participant being less than such nonforfeitable
percentage computed under the Plan without regard to such amendment; provided,
however, that no amendment shall change the vesting schedule unless each
Participant with three (3) or more Vesting Years of Service, is permitted to
elect, within the election period described below, to have his nonforfeitable
percentage computed under the Plan without regard to the amendment. The election
period described herein shall begin no later than the date upon which the
amendment is adopted and shall end no later than the latest of the following
dates: (i) the date which is sixty (60) days after the day the amendment is
adopted; (ii) the date which is sixty (60) days after the day the amendment
becomes effective; or (iii) the date which is sixty (60) days after the day the
Participant is issued a written notice of the amendment by the Company.

(c) Subject to the above stated limitations and the requirement that no
amendment shall eliminate (except with respect to any future contributions or
future accrual of benefits and except as otherwise permitted by Treasury
Regulations or rulings) any nondiscretionary optional form of payment as
provided in Treasury Regulations Section 1.411(d)-4 and Code section 411(d)(6),
with respect to any Participant who is a Participant immediately prior to the
amendment, the Company shall have the power to amend the Plan and Trust
Agreement, retroactively or otherwise, in any manner in which it deems
desirable, including, but not by way of limitation, the power to change any
provisions relating to the administration of the Plan and Trust Fund, and to
change any provisions relating to the benefits or payment of any of the assets
of the Trust Fund. Each such amendment shall become effective when executed by
the Company unless a different effective date is specified in the amendment.

(d) Notwithstanding anything herein to the contrary, this Plan may be amended at
any time by the Company if necessary or desirable in order to have it conform to
the provisions and requirements of the Code or any other applicable law, and no
such amendment shall be considered prejudicial to the rights of any Participant
hereunder or of any Beneficiary, Alternate Payee, or Employee. Further, it is
understood that any provisions of this Plan as herein contained which are
contrary to the requirements of the Code for a qualified tax exempt employees’
stock bonus plan and trust shall be deemed void and of no effect, without
affecting the validity of other provisions hereof.

 

66



--------------------------------------------------------------------------------

ARTICLE 16. - PERMANENCY OF THE PLAN

16.01 Right to Terminate Plan. The Company contemplates that the Plan shall be
permanent and that the Employers shall be able to make contributions to the
Plan. Nevertheless, in recognition of the fact that future conditions and
circumstances cannot now be entirely foreseen, the Company reserves the right to
terminate the Plan.

16.02 Merger or Consolidation of Plan and Trust. Neither the Plan nor the Trust
may be merged or consolidated with, nor may its assets or liabilities be
transferred to, any other plan or trust, unless each Participant would (if the
Plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated). The Plan
Administrator is empowered to direct the Trustee to transfer assets and
liabilities from the Plan relating to such Participant Accounts as the Plan
Administrator designates to another plan, such transfer must meet the
requirements of Code section 414, and trust-to-trust transfer under this
Section 16.02 shall only be made in cash.

16.03 Continuance by Successor Company. Subject to approval of the Board, in the
event of the liquidation, dissolution, merger, consolidation, or reorganization
of an Employer, the successor company may, with the approval of the Company,
adopt the Plan and Trust for the benefit of the Employees of such Employer. If
such successor company does adopt the Plan and Trust, it shall, in all respects,
be substituted for such Employer under the Plan and Trust. Any such substitution
of such successor company shall constitute an assumption of Plan liabilities by
such successor company, and such successor company shall have all of the powers,
duties and responsibilities of such Employer under the Plan and Trust. If such
successor company does not adopt the Plan and Trust, participation in the Plan
and Trust shall cease with respect to such Employer in accordance with the
provisions of the Plan and Trust Agreement and the assets of the successor
company’s employees shall be held or distributed as directed by the Board.

 

67



--------------------------------------------------------------------------------

ARTICLE 17. - DISCONTINUANCE OF CONTRIBUTIONS AND TERMINATION

17.01 Suspension of Contributions. Should an Employer fail to make Matching
Contributions in any one (1) or more years, such failure shall not, of itself,
terminate or discontinue this Plan and Trust as to the Employer and its
Participants, nor shall the Employer incur any obligation to resume its Matching
Contributions in whole or in part.

17.02 Discontinuance of Contributions. Whenever an Employer determines that it
is impossible or inadvisable for it to make further Matching Contributions, such
Employer may without terminating the Trust, permanently discontinue all further
Matching Contributions by such Employer. A certified copy of such Employer’s
resolution or other formal written instrument pursuant to Section 20.06, shall
be delivered to the Plan Administrator and the Trustee. Thereafter, the Plan
Administrator and the Trustee shall continue to administer all the provisions of
the Plan which are necessary and remain in force, other than the provisions
relating to Matching Contributions by such Employer. Unless otherwise provided
by the Company, the Trust shall remain in existence with respect to such
Employer and all of the provisions of the Trust Agreement shall remain in force.

17.03 Termination of Plan and Trust. If the Company determines to terminate the
Plan and Trust completely, it shall be terminated as of the date specified in
certified copies of resolutions or other formal written instrument pursuant to
Section 20.06, delivered to the Trustee. The Company shall direct the Trustee
whether to continue to hold assets of the Plan pending distribution to
Participants and Beneficiaries at the times provided in Article 11, or to
liquidate and distribute assets of the Plan as hereinafter provided. Upon such
termination of the Plan and Trust and before liquidation of the Trust, the
Trustee shall do a special valuation of the Trust, if the liquidation is not to
occur as of an Allocation Date. After payment of all expenses and proportional
adjustment of Accounts of Participants to reflect such expenses, Trust Fund
profits or losses, and subject to the limitations contained in Section 5.04,
allocations of any previously unallocated funds to the date of termination,
Participants shall be entitled to receive the amount then credited to their
respective Accounts in the Trust Fund in accordance with Article 11. If, in the
opinion of the Plan Administrator, assets in the Trust Fund or certain of them
may possibly not be readily salable (i) because of federal or state securities
laws, or the rules and regulations thereunder or (ii) at a fair value, the Plan
Administrator shall direct and the Trustee shall effect, a distribution of such
assets in kind. Upon completion of liquidation and distribution of the assets of
the Trust to the Participants, the Trustee shall thereby complete the Trustee’s
duties, and the Trust shall terminate.

17.04 Participant’s Rights to Benefits upon Termination or Partial Termination
of Plan or Complete Discontinuance of Contributions. Upon the termination or
partial termination (as determined by the Internal Revenue Service) of the Plan
or the complete discontinuance of Matching Contributions, the rights of affected
Participants with respect to the amounts credited to their Accounts at such time
shall be nonforfeitable without reference to any formal action on the part of
such Employer, the Plan Administrator, or the Trustee.

ARTICLE 18. - EXCLUSIVE BENEFIT OF THE PLAN

18.01 Limitation on Reversions. Except as otherwise provided in this Article 18,
it shall be impossible, at any time, for any part of the Trust Fund, other than
such part as is required to pay taxes

 

68



--------------------------------------------------------------------------------

and administration expenses or such part as may otherwise be permitted by law to
be returned to the Employer, to be recoverable by an Employer, or to be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants, Beneficiaries, and Alternate Payees.

18.02 Unallocated Amounts upon Termination of Plan and Trust. In the event the
Plan and Trust are terminated, any previously unallocated amounts maintained in
the suspense account in accordance with the provisions of Subsection 5.06(3)
which cannot be allocated to Participants upon the termination of the Plan and
Trust pursuant to Section 17.03 because of the limitations contained in Sections
5.07 through 5.08, shall revert to the Employer or Employers employing the
Participant at the time of such termination.

18.03 Mistake of Fact or Disallowance of Deduction. If the Plan Administrator in
good faith determines that (a) a Discretionary Contribution, a Matching
Contribution or Pre-Tax Contribution was made by reason of a mistake of fact or
(b) a Discretionary Contribution, a Matching Contribution or Pre-Tax
Contribution is conditioned on its being deductible under Code section 404, but
the Internal Revenue Service disallows such deduction, the amount of the excess
Discretionary Contribution, Matching Contribution or Pre-Tax Contribution less
losses attributable thereto may, upon direction of the Plan Administrator, be
returned to the contributing Employer. All payments of returned Discretionary
Contribution, Matching Contributions or Pre-Tax Contributions under this Section
shall be made within one (1) year from the date of the payment of such mistaken
Discretionary Contribution, Matching Contribution or Pre-Tax Contribution or the
disallowance by the Internal Revenue Service of the deduction, whichever is
applicable. The amount of the excess Discretionary Contribution, Matching
Contribution or Pre-Tax Contribution shall be the excess of (1) the amount
contributed over (2) the amount that would have been contributed had there not
occurred a mistake of fact or had the deduction not been disallowed. Earnings
attributable to the excess Discretionary Contribution, Matching Contribution or
Pre-Tax Contribution shall not be returned to the contributing Employer, but
losses attributable thereto shall reduce the amount of such Discretionary
Contribution, Matching Contribution or Pre-Tax Contribution to be so returned.
Furthermore, if the withdrawal of the amount attributable to the mistaken
Discretionary Contribution, Matching Contribution or Pre-Tax Contribution would
cause the balance of a Participant’s Account to be reduced to an amount which is
less than the balance which would have been in said Account had the mistaken
Discretionary Contribution, amount not been contributed, then the amount to be
returned to the Employer under this Section will be reduced so as to avoid any
such reduction.

 

69



--------------------------------------------------------------------------------

ARTICLE 19. - TOP HEAVY PLAN RULES

19.01 Definitions. As used in this Article 19:

19.01(1) “Defined Benefit Plan” means any plan that is not a Defined
Contribution Plan.

19.01(2) “Defined Contribution Plan” shall have the meaning set forth in
Subsection 5.08(2).

19.01(3) “Determination Date” means with respect to any Plan Year, the last day
of the preceding Plan Year, except that in the case of the first Plan Year of
any plan, the last day of such first Plan Year.

19.01(4) “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having Limitation Year
Compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having Limitation Year
Compensation of more than $150,000. For this purpose, Limitation Year
Compensation means Compensation within the meaning of section 415(c)(3) of the
Code. The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

19.01(5) “Key Employee Participant” means a Participant in this Plan who is a
Key Employee.

19.01(6) “Limitation Year Compensation” shall have the meaning set forth in
Subsection 5.08(5), except that if the Limitation Year and the Plan Year under
the applicable plan are not the same, then for purposes of this Article 19,
“Plan Year” shall be substituted for “Limitation Year” every place it occurs in
Subsection 5.08(5).

19.01(7) “Non-Key Employee” means any person employed or formerly employed by
any Affiliated Company, including the Beneficiaries of any such person, who is
not a Key Employee.

19.01(8) “Permissive Aggregation Group” means the Required Aggregation Group,
plus any other plan or plans of any Affiliated Company selected by the Company,
provided that such selected plans, when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Code sections
401(a)(4) and 410.

19.01(9) “Required Aggregation Group” means the group of plans consisting of:
(i) all tax qualified plans maintained by the Employers or Affiliated Companies
in which at least one Key Employee participates in the Plan Year containing the
Determination Date, or any of the four (4) preceding Plan Years, and (ii) any
other tax qualified plan maintained by the Employers or Affiliated Companies
which enables a plan described in clause (i) to meet the requirements of Code
section 401(a)(4) or 410.

 

70



--------------------------------------------------------------------------------

19.01(10) “Valuation Date” means: (i) in the case of this Plan or any other
Defined Contribution Plan, the last day of the Plan Year for the appropriate
plan and (ii) in the case of a Defined Benefit Plan, the date used for computing
plan costs for minimum funding, regardless of whether a valuation is performed
that year.

19.01(11) All of the definitions set forth in Article 2 and not set forth herein
shall have the same meaning in this Article.

19.02 Determination of Top Heaviness.

19.02(1) This Plan shall be a “Top Heavy Plan” with respect to any Plan Year if,
as of the Determination Date for said Plan Year, any of the following conditions
exists:

(a) The Top Heavy Ratio for this Plan exceeds sixty percent (60%), and this Plan
is part of a Required Aggregation Group or a Permissive Aggregation Group.

(b) This Plan is part of a Required Aggregation Group, but not part of a
Permissive Aggregation Group, and the Top Heavy Ratio for the Required
Aggregation Group exceeds sixty percent (60%).

(c) This Plan is part of a Required Aggregation Group and part of a Permissive
Aggregation Group, and the Top Heavy Ratio for the Permissive Aggregation Group
exceeds sixty percent (60%).

(d) The top-heavy requirements of section 416 of the Code and Article XVIII of
the Plan shall not apply in any year beginning after December 31, 2001, in which
the Plan consists solely of a cash or deferred arrangement which meets the
requirements of section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of section 401(m)(11) of the Code are met.

19.02(2) The “Top Heavy Ratio” referred to in Subsection 19.02(1) shall be
determined as follows:

(a) If the Employers or Affiliated Companies maintain or have maintained one or
more Defined Contribution Plans but have never maintained a Defined Benefit Plan
which has covered or could cover a Participant in this Plan, the Top Heavy Ratio
is a fraction, the numerator of which is the sum of the account balances under
the Defined Contribution Plans for all Key Employees as of the Determination
Date (including any part of any such account balance distributed in the five
(5) year period ending on the Determination Date), and the denominator of which
is the sum of all account balances under the Defined Contribution Plans for all
participants as of the Determination Date (including any part of any such
account balance distributed in the five (5) year period ending on the
Determination Date). Both the numerator and the denominator of the Top Heavy
Ratio shall be adjusted to reflect any contribution which is due but unpaid as
of the appropriate Determination Date. In determining the account balances which
have been distributed in the five (5) year period ending on the Determination
Date, distributions under a terminated plan shall be included, provided such
terminated plan, if it had not been terminated, would have been included in a
Required Aggregation Group.

 

71



--------------------------------------------------------------------------------

(b) For purposes of Subsections 19.02(3)(a) and (b), the value of account
balances shall be determined as of the most recent Valuation Date that falls
within or ends with the twelve (12) month period ending on the Determination
Date. If any Participant was a Key Employee as set forth in Subsection 19.01(4)
for any prior Plan Year, but such Participant ceases to be a Key Employee for
any Plan Year, such Participant’s account balances and accrued benefits shall
not be taken into account for purposes of determining whether or not this Plan
is a Top Heavy Plan or a Super Top Heavy Plan as of the Determination Date of
said Plan Year. Accounts shall be calculated to include all amounts attributable
to both contributions by an Affiliated Company and contributions by persons
employed by an Affiliated Company, but shall exclude amounts attributable to
voluntary deductible contributions by said persons. The calculation of the Top
Heavy Ratios, and the extent to which distributions, rollovers and transfers are
taken into account shall be made in accordance with Code section 416 and the
regulations thereunder. When aggregating plans for purposes of an Aggregation
Group, the value of account balances will be calculated with reference to the
Determination Dates that fall within the same calendar year. Notwithstanding the
provisions of Subsections 19.02(3)(a) and (b), in determining the fractions
referred to therein, there shall not be taken into account the account balances
of any person who has not performed services for any Affiliated Company
maintaining any Defined Contribution Plan referred to in such Subsections at any
time during the five (5) year period ending on the Determination Date.

19.03 Minimum Requirements. Notwithstanding any other provision of this Plan to
the contrary, if the Plan is a Top Heavy Plan for any Plan Year, then the
following provisions shall apply:

19.03(1) Vesting. Any Participant who is credited with an Hour of Service in the
first Plan Year in which the Plan is a Top Heavy Plan, or in any subsequent Plan
Year after such first Plan Year (whether or not the Plan is a Top Heavy Plan in
such subsequent Plan Year) shall have his percentage of vested benefits owing
upon a Termination of Employment determined pursuant to the following schedule,
in lieu of the schedule set forth in Section 10.01:

 

Vesting Years of Service

   Percentage   Less than 2 years    0 % 2 years but less than 3 years    20 % 3
years but less than 4 years    40 % 4 years but less than 5 years    60 % 5
years but less than 6 years    80 % 6 years or more    100 %

Notwithstanding the foregoing, for Participants hired before January 1, 1989,
their vested percentage shall be one percent (1%) rather than zero percent (0%)
prior to being credited with two (2) Vesting Years of Service.

 

72



--------------------------------------------------------------------------------

19.03(2) Accrual Benefits. The following two paragraphs shall apply for purposes
of determining the present value of accrued benefits and the amounts of Account
balances of Employees as of the Determination Date.

(a) The present values of accrued benefits and the amounts of Account balances
of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under section 416(g)(2) of the Code during the 1-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting ‘5-year period’ for ‘1-year period.’

(b) Employees not performing services during year ending on the Determination
Date. The accrued benefits and Accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the Determination
Date shall not be taken into account.

19.02(3) Employer matching contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of section
416(c)(2) of the Code and the Plan. The preceding sentence shall apply with
respect to matching contributions under the Plan or, if the Plan provides that
the minimum contribution requirement shall be met in another plan, such other
plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the Actual Contribution Percentage test and other requirements of
section 401(m) of the Code.

19.02(4) Required Minimum Allocation of Contributions. Except as otherwise
provided in this Article 19 and notwithstanding any other provision of this Plan
to the contrary, for any Plan Year in which the Plan is a Top Heavy Plan, the
Matching Contributions allocated on behalf of each Participant who is a Non-Key
Employee shall not be less than the lesser of: (i) three percent (3%) of such
Participant’s Limitation Year Compensation or (ii) the largest percentage of
Matching Contributions as a percentage of the Key Employee Participant’s
Compensation, allocated on behalf of any Key Employee Participant for that Plan
Year; provided, however, that the provisions of clause (ii) shall not apply to
any plan included in a Required Aggregation Group if such plan enables a Defined
Benefit Plan included in such Required Aggregation Group to meet the
requirements of Code section 401(a)(4) or 410. The minimum allocation provided
for herein shall be determined without taking into account contributions or
benefits under Code Chapter 21 (relating to the Federal Insurance Contributions
Act), Title II of the Social Security Act or any other federal or state law, and
shall be made without regard to any contrary provisions of the Plan regarding
the allocation of Matching Contributions to affected Participants which might
otherwise result in such Participant being entitled to no allocation or a lesser
allocation due to the Participant’s failure to complete one thousand
(1,000) Hours of Service (or the equivalent) during the Plan Year, the
Participant’s failure to make mandatory employee contributions or the
Participant’s failure to earn a stated amount of Compensation; provided,
however, that such minimum allocation shall not be required to be made on behalf
of any Participant who is not actively employed by an Employer on the last day
of the applicable Plan Year. For purposes of this Section 19.03, all Defined
Contribution Plans required to be included in an Aggregation Group shall be
treated as one plan. Pre-Tax Contributions on behalf

 

73



--------------------------------------------------------------------------------

of Key Employee Participants are taken into account in determining the minimum
contribution under this Subsection. On the other hand, Pre-Tax Contributions on
behalf of Non-Key Employees may not be treated as a Matching Contribution for
purposes of the minimum contribution or benefit requirement of Code section 416.

19.02(5) Minimum Required Benefit. The minimum benefit requirement shall be met
in another plan (including another plan that consists solely of a cash or
deferred arrangement which meets the requirements of section 401(k)(12) of the
Code and matching contributions with respect to which the requirements of
section 401(m)(11) of the Code are met). The top-heavy minimum benefit
requirement of section 416(c) of the Code shall be met in accordance with
Section 19.03.

 

74



--------------------------------------------------------------------------------

ARTICLE 20. - MISCELLANEOUS

20.01 Effect of Bankruptcy and Other Contingencies Affecting an Employer.
Neither the bankruptcy, receivership, insolvency, liquidation, dissolution,
merger, consolidation or reorganization of an Employer, or any other eventuality
affecting the Employer, shall terminate the Trust or render ineffectual this
Plan or discharge any Employer from any liabilities to the Trust for which it
shall already have become obligated, but the same shall continue in full force
and effect as though such eventuality had not occurred; however, the Plan
Administrator shall in such event be authorized hereby to make any and all rules
and regulations not inconsistent with the purposes of the Plan as shall be
necessary to deal with such change in the situation of the Plan and Trust.

20.02 Benefits Payable by Trust. All benefits payable under the Plan shall be
paid or provided for solely from the Trust Fund. No Employer assumes any
liability or responsibility therefor.

20.03 Withholding. The Plan Administrator shall determine whether or not federal
income tax withholding is required with respect to any distribution or
withdrawal hereunder, shall direct the Trustee to withhold any amounts required
by law to be withheld, and shall furnish the Trustee with any information
required by Treasury Regulations regarding withholding. Notwithstanding any
other provision of this Plan to the contrary, all rights and benefits of a
Participant, Beneficiary, or Alternate Payee are subject to withholding of any
tax required by law to be withheld.

20.04 Provisions Hereof for Sole Benefit of Parties Hereto and Participants. All
of the covenants, stipulations, and agreements contained in this Plan are and
shall be for the sole and exclusive benefit of and binding upon the parties
hereto, their successors and assigns, and the Participants and their
Beneficiaries.

20.05 Article and Section Headings. The titles or headings of the respective
Articles and Sections in this Plan are inserted merely for convenience and shall
be given no legal effect.

20.06 Formal Action by Employer. Any formal action herein permitted or required
to be taken by an Employer shall be:

20.06(1) if and when a partnership, by written instrument executed by one or
more of its general partners or by written instrument executed by a person or
group of persons who has been authorized by written instrument executed by one
or more general partners as having authority to take such action;

20.06(2) if and when a proprietorship, by written instrument executed by the
proprietor or by written instrument executed by a person or group of persons who
has been authorized by written instrument executed by the proprietor as having
authority to take such action;

20.06(3) if and when a corporation, by resolution of its board of directors or
other governing board, or by written instrument executed by a person or group of
persons who has been authorized by resolution of its board of directors or other
governing board as having authority to take such action; or

 

75



--------------------------------------------------------------------------------

20.06(4) if and when a joint venture, by written instrument executed by one of
the joint venturers or by written instrument executed by a person or group of
persons who has been authorized by written instrument executed by one of the
joint venturers as having authority to take such action.

20.07 APPLICABLE LAW. THIS PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW.

IN WITNESS WHEREOF, ClubCorp, Inc. has caused this Plan to be executed by its
duly authorized representative this 10th day of September, 2003.

 

ClubCorp, Inc. By:  

/s/ John Longstreet

Title:   SVP, People Strategy

 

76